 



Exhibit 10.11
Execution Version


 
 
CREDIT AGREEMENT
Dated as of
June 22, 2007
among
NEWFIELD EXPLORATION COMPANY
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent and as Issuing Bank
 
WACHOVIA BANK, NATIONAL ASSOCIATION
as Syndication Agent
 
THE ROYAL BANK OF SCOTLAND plc, CALYON NEW YORK BRANCH,
WELLS FARGO BANK, N.A. and BMO CAPITAL MARKETS FINANCING, INC.
as Documentation Agents

 
J. P. MORGAN SECURITIES INC.,
as Sole Bookrunner and Lead Arranger
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page:     ARTICLE I DEFINITIONS     1   Section 1.01  
Defined Terms
    1   Section 1.02  
Reserved
    18   Section 1.03  
Terms Generally
    18   Section 1.04  
Accounting Terms; GAAP
    19      
 
        ARTICLE II THE CREDITS     19   Section 2.01  
Commitments
    19   Section 2.02  
Commitment Increase
    19   Section 2.03  
Loans and Borrowings
    22   Section 2.04  
Requests for Borrowings
    22   Section 2.05  
Letters of Credit
    23   Section 2.06  
Funding of Borrowings
    27   Section 2.07  
Interest Elections
    27   Section 2.08  
Termination and Reduction of Commitments
    29   Section 2.09  
Repayment of Loans; Evidence of Debt
    29   Section 2.10  
Prepayment of Loans
    30   Section 2.11  
Fees
    30   Section 2.12  
Interest
    31   Section 2.13  
Alternate Rate of Interest
    32   Section 2.14  
Increased Costs
    33   Section 2.15  
Break Funding Payments
    34   Section 2.16  
Taxes
    34   Section 2.17  
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    36   Section 2.18  
Mitigation Obligations; Replacement of Lenders
    37      
 
        ARTICLE III REPRESENTATIONS AND WARRANTIES     38   Section 3.01  
Organization; Powers
    38   Section 3.02  
Authorization; Enforceability
    38   Section 3.03  
Governmental Approvals; No Conflicts
    38   Section 3.04  
Financial Condition; No Material Adverse Change
    39   Section 3.05  
Properties
    39   Section 3.06  
Litigation and Environmental Matters
    39   Section 3.07  
Compliance with Laws
    39   Section 3.08  
Investment Company Status
    39   Section 3.09  
Taxes
    39   Section 3.10  
ERISA
    40   Section 3.11  
Disclosure
    40      
 
        ARTICLE IV CONDITIONS     40   Section 4.01  
Effective Date
    40   Section 4.02  
Each Credit Event
    41      
 
        ARTICLE V AFFIRMATIVE COVENANTS     42   Section 5.01  
Financial Statements and Other Information
    42   Section 5.02  
Notices of Material Events
    44  

i



--------------------------------------------------------------------------------



 



                      Page:     Section 5.03  
Existence; Conduct of Business
    44   Section 5.04  
Payment of Obligations
    44   Section 5.05  
Maintenance of Properties; Insurance
    44   Section 5.06  
Books and Records; Inspection Rights
    45   Section 5.07  
Compliance with Laws
    45   Section 5.08  
Use of Proceeds and Letters of Credit
    45   Section 5.09  
Reserved
    45   Section 5.10  
Principal Business
    45   Section 5.11  
Subsidiary Guaranties
    45      
 
        ARTICLE VI NEGATIVE COVENANTS     46   Section 6.01  
Indebtedness
    46   Section 6.02  
Liens
    46   Section 6.03  
Fundamental Changes
    47   Section 6.04  
Financial Covenants
    48   Section 6.05  
Investments, Loans, Advances and Guarantees
    48   Section 6.06  
Swap Agreements
    49   Section 6.07  
Transactions with Affiliates
    49   Section 6.08  
Restrictive Agreements
    49   Section 6.09  
Reserved
    49   Section 6.10  
Designation of Unrestricted Subsidiaries
    49   Section 6.11  
New Unrestricted Subsidiaries
    50   Section 6.12  
Restricted Payments
    50   Section 6.13  
Preferred Stock
    51   Section 6.14  
Sale of Oil and Gas Properties
    51   Section 6.15  
Sale Leaseback Transactions
    51   Section 6.16  
Sale or Discount of Receivables
    51   Section 6.17  
Environmental Matters
    51      
 
        ARTICLE VII EVENTS OF DEFAULT     51      
 
        ARTICLE VIII THE ADMINISTRATIVE AGENT     54   Section 8.01  
Administrative Agent
    54   Section 8.02  
The Arranger, Sole Bookrunner, Syndication Agent and Documentation Agents
    56      
 
        ARTICLE IX MISCELLANEOUS     56   Section 9.01  
Notices
    56   Section 9.02  
Waivers; Amendments
    57   Section 9.03  
Expenses; Indemnity; Damage Waiver
    58   Section 9.04  
Successors and Assigns
    59   Section 9.05  
Survival
    62   Section 9.06  
Counterparts; Integration; Effectiveness
    63   Section 9.07  
Severability
    63   Section 9.08  
Governing Law; Jurisdiction; Consent to Service of Process
    63   Section 9.09  
WAIVER OF JURY TRIAL.
    64   Section 9.10  
Headings
    64   Section 9.11  
Confidentiality
    64   Section 9.12  
Interest Rate Limitation
    65   Section 9.13  
Right of Setoff
    65   Section 9.14  
USA Patriot Act Notice
    66  

ii



--------------------------------------------------------------------------------



 



     
Schedules:
   
 
   
Schedule 1.01
  Existing Letters of Credit
Schedule 2.01
  Commitments
Schedule 3.06
  Disclosed Matters
Schedule 6.02
  Liens
Schedule 6.08
  Existing Restrictive Agreements
 
   
Exhibits:
   
 
   
Exhibit A
  Form of Assignment and Assumption
Exhibit B
  Form of Notice of Commitment Increase
Exhibit C
  Form of Legal Opinion
Exhibit D
  Form of Subsidiary Guaranty
Exhibit E
  Form of Promissory Note
Exhibit F
  Form of Joinder Agreement

iii



--------------------------------------------------------------------------------



 



     CREDIT AGREEMENT dated as of June 22, 2007 among Newfield Exploration
Company, a Delaware corporation, the Lenders party hereto, and JPMORGAN CHASE
BANK, N.A., as Administrative Agent and as Issuing Bank.
     The parties hereto agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.01 Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
     “ABR”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Alternate Base Rate.
     “Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
     “Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.
     “Administrative Questionnaire” means an Administrative Questionnaire in a
form supplied by the Administrative Agent.
     “Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
     “Agreement” means this Credit Agreement, as the same may be amended,
modified or restated from time to time.
     “Alternate Base Rate” means, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.
     “Applicable Margin” means, for any day, with respect to any Eurodollar
Loan, or with respect to any Letter of Credit or commitment fees payable
hereunder, as the case may be, the Applicable Margin per annum set forth below
under the caption “Eurodollar Spread,” “Commitment Fee Rate” or “Letter of
Credit Rate,” as the case may be, based upon the ratings by Moody’s, S&P and
Fitch, respectively, applicable on such date to the Index Debt:

1



--------------------------------------------------------------------------------



 



                          Index Debt Ratings   Eurodollar   Commitment Fee  
Letter of Credit (S&P/Moody’s/Fitch):   Spread   Rate   Rate
 
                       
Category 1
BBB/Baa2/BBB or higher
    0.50 %     0.125 %     0.50 %
 
                       
Category 2
BBB-/Baa3/BBB-
    0.625 %     0.15 %     0.625 %
 
                       
Category 3
BB+/Ba1/BB+
    0.875 %     0.175 %     0.875 %
 
                       
Category 4
BB/Ba2/BB
    1.125 %     0.20 %     1.125 %
 
                       
Category 5
BB-/Ba3/BB- or lower
    1.375 %     0.25 %     1.375 %

     For purposes of the foregoing, (i) if none of Moody’s, S&P or Fitch shall
have in effect a rating for the Index Debt (other than by reason of the
circumstances referred to in the last sentence of this definition), then such
Rating Agencies shall be deemed to have established a rating in Category 5;
(ii) if only one of Moody’s, S&P and Fitch shall have in effect a rating for the
Index Debt, or if only two of Moody’s, S&P and Fitch shall have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this definition), and such ratings fall within the same
Category, then the other two Rating Agencies, or other rating agency, shall be
deemed to have established a rating in the same Category as such agency or
agencies; (iii) if only two of Moody’s, S&P and Fitch shall have in effect a
rating for the Index Debt (other than by reason of the circumstances referred to
in the last sentence of this definition), and such ratings shall fall within
different Categories, the Applicable Rate shall be based on the higher of the
two ratings; (iv) if each of Moody’s, S&P and Fitch shall have in effect a
rating for the Index Debt, and such ratings shall fall within different
Categories, the Applicable Rate shall be based on (x) the majority rating, if
two of such ratings fall within the same Category, or (y) the middle rating, if
all three of such ratings fall within different Categories, (v) if the ratings
established or deemed to have been established by Moody’s, S&P and/or Fitch for
the Index Debt shall be changed (other than as a result of a change in the
rating system of Moody’s, S&P or Fitch), such change shall be effective as of
the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Administrative Agent and the Lenders pursuant to Section 5.01 or
otherwise. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s, S&P or Fitch shall

2



--------------------------------------------------------------------------------



 



change, or if any such rating agency shall cease to be in the business of rating
corporate debt obligations, the Borrower and the Lenders shall negotiate in good
faith to amend this definition to reflect such changed rating system or the
unavailability of ratings from such rating agency and, pending the effectiveness
of any such amendment, the Applicable Rate shall be determined by reference to
the rating most recently in effect prior to such change or cessation.
     “Applicable Percentage” means, with respect to any Lender, the percentage
of the Commitments represented by such Lender’s Commitment. If the Commitments
have terminated or expired, the Applicable Percentages shall be determined based
upon the Commitments most recently in effect, giving effect to any Assignment
and Assumptions.
     “Approved Fund” has the meaning assigned to such term in Section 9.04.
     “Arranger” means J.P. Morgan Securities Inc.
     “Assignment and Assumption” means an assignment and assumption entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
     “Attributable Obligation” means, with respect to any Sale Leaseback
Transaction as of any particular time, the present value at such time discounted
at the rate of interest implicit in the terms of the lease of the obligations of
the lessee under such lease for net rental payments during the remaining term of
the lease (including any period for which such lease has been extended or may,
at the option of the Borrower or any Subsidiary, be extended).
     “Availability Period” means the period from and including the Effective
Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” means Newfield Exploration Company, a Delaware corporation.
     “Borrowing” means Loans of the same Type, made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
     “Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.04.
     “Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Texas are authorized or required by
law to remain closed; provided that, when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market.
     “Capital Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or

3



--------------------------------------------------------------------------------



 



personal property, or a combination thereof, which obligations are required to
be classified and accounted for as capital leases on a balance sheet of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.
     “Certifying Officer” has the meaning set forth in Section 5.01(c).
     “Change in Control” means (a) the acquisition of beneficial ownership,
directly or indirectly, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), of Equity Interests
representing more than 30% of the aggregate ordinary voting power represented by
the issued and outstanding Equity Interests of the Borrower; or (b) occupation
of a majority of the seats (other than vacant seats) on the board of directors
of the Borrower by Persons who were neither (i) nominated by the board of
directors of the Borrower or a committee thereof nor (ii) appointed by directors
so nominated.
     “Change in Law” means (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or the Issuing Banks
(or, for purposes of Section 2.14(b), by any lending office of such Lender or by
such Lender’s or the Issuing Banks’ holding companies, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
     “CI Lender” has the meaning set forth in Section 2.02(a).
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time.
     “Commitment” means, with respect to each Lender, the commitment of such
Lender to make Loans and to acquire participations in Letters of Credit
hereunder, as such commitment may be (a) increased from time to time pursuant to
Section 2.02, (b) reduced from time to time pursuant to Section 2.08, or
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Commitment
is set forth on Schedule 2.01, or in the Assignment and Assumption pursuant to
which such Lender shall have assumed its Commitment, as applicable. The initial
aggregate amount of the Lenders’ Commitments is $1,250,000,000.
     “Commitment Increase” has the meaning set forth in Section 2.02(a).
     “Commitment Increase Effective Date” has the meaning set forth in
Section 2.02(b).
     “Consolidated EBITDAX” means, with respect to the Borrower and its
Restricted Subsidiaries, for any period, Consolidated Net Income for that
period, plus (a) to the extent included in determining Consolidated Net Income
for that period, (i) the aggregate amount of Consolidated Interest Expense for
that period, (ii) the aggregate amount of letter of credit fees paid by the
Borrower and its Restricted Subsidiaries during that period, (iii) the aggregate
amount of income tax expense of the Borrower and its Restricted Subsidiaries for
that period, (iv) non-cash extraordinary losses, (v) losses on the disposition
of assets, (vi) losses or charges under Statement of Financial Accounting
Standard 133 (and any statements replacing, modifying

4



--------------------------------------------------------------------------------



 



or superceding such statement) resulting from the net change in the Borrower’s
(or any Restricted Subsidiary’s) mark-to-market portfolio of commodity price
risk management activities and (vii) all amounts attributable to depreciation,
depletion, amortization, ceiling test write-downs and other non-cash charges and
expenses of the Borrower and its Restricted Subsidiaries for that period and
(viii) exploration and abandonment expenses, minus (b) to the extent included in
determining Consolidated Net Income for that period, (i) non-cash extraordinary
income, (ii) gains on the disposition of assets, and (iii) non-cash gains under
Statement of Financial Accounting Standard 133 (and any statements replacing,
modifying or superceding such statement) resulting from the net change in
Borrower’s (or any Restricted Subsidiary’s) mark-to-market portfolio of
commodity price risk management activities during that period, in each case
determined on a consolidated basis of the Borrower and its Restricted
Subsidiaries in accordance with GAAP and without duplication of amounts;
provided, however, non-cash income or gains in respect of deferred revenue,
production payments and other matters included in the definition of Indebtedness
shall not be subtracted from Consolidated Net Income under clause (b).
     “Consolidated Interest Expense” means, with respect to the Borrower and its
Restricted Subsidiaries on a consolidated basis for any period, the sum of
(i) gross interest expense (whether cash or accrued) of the Borrower and its
Restricted Subsidiaries for such period on a consolidated basis in accordance
with GAAP, including to the extent included in interest expense in accordance
with GAAP (x) the amortization of debt discounts and (y) the portion of any
payments or accruals with respect to Capital Lease Obligations allocable to
interest expense and (ii) capitalized interest of the Borrower and its
Restricted Subsidiaries on a consolidated basis in accordance with GAAP.
     “Consolidated Net Income” means, for any period, net income of the Borrower
and its Restricted Subsidiaries determined on a consolidated basis in accordance
with GAAP.
     “Consolidated Net Tangible Assets” means, on any date, the aggregate amount
of total assets of the Borrower and its Restricted Subsidiaries, minus (a) all
current liabilities of the Borrower and its Restricted Subsidiaries (excluding
current liabilities included in the definition of Indebtedness and excluding
current liabilities attributable to commodities derivative contracts, net of
associated taxes), (b) all goodwill of the Borrower and its Restricted
Subsidiaries and (c) current and long-term assets attributable to commodities
derivative contracts, net of associated taxes, all determined on a consolidated
basis in accordance with GAAP.
     “Consolidated Tangible Net Worth” means, at any date, (i) the consolidated
shareholders’ equity of Borrower and its Restricted Subsidiaries (determined in
accordance with GAAP); less (ii) the amount of consolidated intangible assets of
Borrower and its Restricted Subsidiaries, provided, that to the extent oil and
gas mineral leases are classified as intangible assets under GAAP, for purposes
of this definition, those assets will be treated as tangible assets; less
(iii) the amount of such consolidated shareholders’ equity attributable to
non-cash gains under Statement of Financial Accounting Standard 133 (and any
statements replacing, modifying or superceding such statement) resulting from
the net change in Borrower’s (or any Restricted Subsidiary’s) mark-to-market
portfolio of commodity price risk management activities; plus (iv) the aggregate
amount of any non-cash write downs under Statement of Financial Accounting
Standard Nos. 19, 109, 142, and 144, (and any statements replacing, modifying or
superceding such statement), on

5



--------------------------------------------------------------------------------



 



a consolidated basis, by Borrower and its Restricted Subsidiaries after
December 31, 2006, net of associated taxes; plus (v) the amount of such
consolidated shareholders’ equity attributable to losses or charges under
Statement of Financial Accounting Standard 133 (and any statements replacing,
modifying or superceding such statement) resulting from the net change in the
Borrower’s (or any Restricted Subsidiary’s) mark-to-market portfolio of
commodity price risk management activities.
     “Control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controls” and “Controlled” have meanings correlative thereto.
     “Credit Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Loans and its LC Exposure at
such time.
     “Default” means any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.
     “Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06, disclosed in any filing with
the Securities and Exchange Commission or as otherwise disclosed in writing from
time to time to Administrative Agent.
     “dollars” or “$” refers to lawful money of the United States of America.
     “Effective Date” means the date on which the Administrative Agent believes
the conditions specified in Section 4.01 are satisfied (or waived in accordance
with Section 9.02).
     “Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, or the
management, release or threatened release of any Hazardous Material.
     “Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     “Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

6



--------------------------------------------------------------------------------



 



     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time.
     “ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
     “ERISA Event” means (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.
     “Eurodollar”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
     “Events of Default” has the meaning set forth in Article VII.
     “Excluded Taxes” means, with respect to the Administrative Agent, any
Lender, the Issuing Banks or any other recipient of any payment to be made by or
on account of any obligation of the Borrower hereunder, (a) income or franchise
taxes imposed on or measured by such recipient’s net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located and (c) in the case
of a Foreign Lender, any withholding tax that is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement whether upon execution or upon assignment (or designates a new lending
office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.16(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 2.16(a).

7



--------------------------------------------------------------------------------



 



     “Existing Credit Agreement” means that certain Credit Agreement dated as of
December 2, 2005, among the Borrower, JPMorgan Chase Bank, N.A., as
Administrative Agent and as Issuing Bank, Wachovia Bank, National Association,
as Syndication Agent, Bank of America, N.A., The Royal Bank of Scotland plc,
Calyon New York Branch and Harris Nesbitt Financing, Inc., as Documentation
Agents, and the lenders parties thereto.
     “Existing Letters of Credit” means the letters of credit described on
Schedule 1.01 that were issued by JPMorgan Chase Bank under the Existing Credit
Agreement and that shall be transferred to and deemed issued under this
Agreement, as such letters of credit may be renewed or amended from time to
time.
     “Federal Funds Effective Rate” means, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Financial Officer” means, with respect to any Person, the chief financial
officer, treasurer or principal accounting officer. The term “Financial Officer”
without reference to a Person shall mean a Financial Officer of the Borrower.
     “Fitch” means Fitch, Inc.
     “Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
     “GAAP” means generally accepted accounting principles in the United States
of America.
     “Governmental Authority” means the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
     “Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment

8



--------------------------------------------------------------------------------



 



thereof, or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness or other obligation,
provided, that the term Guarantee shall not include endorsements for collection
or deposit in the ordinary course of business.
     “Hazardous Materials” means all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
     “Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved charged or received on the Obligations under
laws applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.
     “Hydrocarbon Interests” means all rights, titles, interests and estates now
owned or hereafter acquired in and to oil and gas leases, oil, gas and mineral
leases, or other liquid or gaseous hydrocarbon leases, mineral fee or lease
interests, farm-outs, overriding royalty and royalty interests, net profit
interests, oil payments, production payment interests and similar mineral
interests, including any reserved or residual interest of whatever nature.
     “Hydrocarbons” means oil, gas, casinghead gas, condensate, distillate,
liquid hydrocarbons, gaseous hydrocarbons, all products refined, separated,
settled and dehydrated therefrom, including, without limitation, kerosene,
liquefied petroleum gas, refined lubricating oils, diesel fuel, drip gasoline,
natural gasoline, helium, sulfur and all other minerals.
     “Indebtedness” of any Person means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
obligations of such Person in respect of the deferred purchase price of property
or services (other than customary payment terms taken in the ordinary course of
business), (d) all Indebtedness of others secured by (or for which the holder of
such Indebtedness has an existing right, contingent or otherwise, to be secured
by) any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed limited, however, to the lesser of
(1) the amount of such Indebtedness or (2) the book value of such property,
(e) all Guarantees by such Person of Indebtedness of others, (f) all Capital
Lease Obligations of such Person, (g) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit, (h) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (i) the amount of deferred revenue attributed to any forward sale
of production for which such Person has received payment in advance other than
on ordinary trade terms, (j) all obligations of such Person in respect of
synthetic leases and (k) all obligations or undertakings of such Person with
respect to payments received by such Person in consideration of oil, gas, or
other minerals yet to be acquired or produced at the time of payment (including
obligations under “take-or-pay” contracts, contracts to deliver oil, gas or
other minerals in return for payments already received and the undischarged
balance of any production

9



--------------------------------------------------------------------------------



 



payment created by such Person or for the creation of which such Person directly
or indirectly received payment) or with respect to other obligations to deliver
goods or services in consideration of advance payments therefor but excluding
gas imbalances arising in the ordinary course of business between joint working
interest owners of production. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.
     “Indemnified Taxes” means Taxes other than Excluded Taxes.
     “Index Debt” means senior, unsecured, long-term indebtedness for borrowed
money of the Borrower that is not guaranteed by any other Person except for a
Subsidiary Guarantor or subject to any other credit enhancement; provided, that
if the Borrower does not have any such indebtedness, Index Debt shall be the
indebtedness under this Agreement.
     “Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.
     “Interest Payment Date” means (a) with respect to any ABR Loan, the last
day of each March, June, September and December, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period.
     “Interest Period” means, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, with the consent of the Administrative Agent, nine or twelve months
thereafter or such other periods as may be requested by the Borrower (an
“Irregular Interest Period”), in each case subject to availability, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (ii) any Interest Period (other than an
Irregular Interest Period) that commences on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
last calendar month of such Interest Period) shall end on the last Business Day
of the last calendar month of such Interest Period. For purposes hereof, the
date of a Borrowing initially shall be the date on which such Borrowing is made
and thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
     “Issuing Bank” means JPMorgan Chase Bank, N.A. and any other Lender
selected by the Borrower and agreed to by such Lender, in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.05(i). An Issuing Bank may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of such

10



--------------------------------------------------------------------------------



 



Issuing Bank, in which case the term “Issuing Bank” shall include such Affiliate
with respect to Letters of Credit issued by such Affiliate.
     “Joinder Agreement” has the meaning set forth in Section 2.02(a).
     “LC Disbursement” means a payment made by an Issuing Bank pursuant to a
Letter of Credit.
     “LC Exposure” means, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Applicable Percentage of the total LC Exposure at such time.
     “Lenders” means the Persons listed on Schedule 2.01 and any other Person
that shall have become a party hereto pursuant to Section 2.02 or pursuant to an
Assignment and Assumption, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption.
     “Letter of Credit” means any letter of credit issued pursuant to this
Agreement.
     “LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum equal to the British Bankers Association
LIBOR Rate (“BBA LIBOR”), as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
     “Lien” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, or security interest in, on or of such asset, or
any other charge or encumbrance on any such asset to secure Indebtedness or
liabilities, but excluding any right to netting or setoff, (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
     “Like-Kind-Exchange” means a transaction or series of transactions that
complies with the like-kind exchange requirements of Section 1031 of the Code,
including the assignment by Borrower or a Restricted Subsidiary of all or a
portion of its rights under a purchase agreement and loans or advances to, or
investments in, a Qualified Intermediary (as that term is defined in
Section 1.1031(k)-1(g)(4)(v) of the Treasury Regulations).

11



--------------------------------------------------------------------------------



 



     “Loan Documents” means this Agreement, any promissory note referred to in
Section 2.09(e) and the Subsidiary Guaranties.
     “Loans” means the loans made by the Lenders to the Borrower pursuant to
this Agreement.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, operations, or financial condition of the Borrower and the
Restricted Subsidiaries taken as a whole, (b) the ability of the Borrower and
the Subsidiary Guarantors, if any, to perform their obligations, taken as a
whole, under this Agreement and the other Loan Documents or (c) the rights of or
benefits available to the Lenders under this Agreement and the other Loan
Documents, except that cyclical declines in energy prices will not constitute a
Material Adverse Effect.
     “Material Indebtedness” means (a) Indebtedness (other than the Loans and
Letters of Credit), or (b) obligations in respect of one or more Swap
Agreements, in each case under clause (a) or (b) of any one or more of the
Borrower and its Restricted Subsidiaries, in an aggregate principal amount
exceeding $75,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Restricted
Subsidiary in respect of any Swap Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that the Borrower or
such Restricted Subsidiary would be required to pay if such Swap Agreement were
terminated at such time.
     “Material Subsidiaries” means, at any time, one or more Subsidiaries, the
aggregate total assets of which exceed $50,000,000 at such time.
     “Maturity Date” means June 22, 2012.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
     “New Funds Amount” has the meaning set forth in Section 2.02(d).
     “Non-Recourse Debt” means Indebtedness of a Subsidiary:

  (1)   as to which neither the Borrower nor any Restricted Subsidiary
(a) provides credit support of any kind (including any Guarantee, undertaking,
agreement or instrument that would constitute Indebtedness), (b) is directly or
indirectly liable as a guarantor or otherwise or (c) is the lender;     (2)   no
default with respect to which (including any rights that the holders thereof may
have to take enforcement action against an Unrestricted Subsidiary) would permit
upon notice, lapse of time or both any holder of Indebtedness of the Borrower or
any Restricted Subsidiary to declare a default on such Indebtedness or cause the
payment thereof to be accelerated or payable prior to its stated maturity; and

12



--------------------------------------------------------------------------------



 



  (3)   as to which the lenders of such Non-Recourse Debt have been notified in
writing that they will not have any recourse to the Borrower, any Restricted
Subsidiary or any assets of any of them.

     “Notice of Commitment Increase” has the meaning set forth in
Section 2.02(b).
     “Obligations” means all obligations (liquidated, contingent or otherwise)
from time to time owed by the Borrower or any Restricted Subsidiary pursuant to,
as a result of, or in connection with any Loan Document, including all principal
of and interest on the Loans, all reimbursement and other obligations in
connection with the Letters of Credit and all obligations to pay fees, costs,
expenses, indemnities and other amounts payable under any Loan Document.
     “Obligors” means the Borrower and the Subsidiary Guarantors, each an
“Obligor”.
     “Oil and Gas Properties” means Hydrocarbon Interests; the properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority having jurisdiction)
which may affect all or any portion of the Hydrocarbon Interests; all pipelines,
gathering lines, compression facilities, tanks and processing plants; all
interests held in royalty trusts whether presently existing or hereafter
created; all Hydrocarbons in and under and which may be produced, saved,
processed or attributable to the Hydrocarbon Interests, the lands covered
thereby and all Hydrocarbons in pipelines, gathering lines, tanks and processing
plants and all rents, issues, profits, proceeds, products, revenues and other
incomes from or attributable to the Hydrocarbon Interests; all tenements,
hereditaments, appurtenances and properties in any way appertaining, belonging,
affixed or incidental to the Hydrocarbon Interests, and all rights, titles,
interests and estates described or referred to above, including any and all real
property, now owned or hereafter acquired, used or held for use in connection
with the operating, working or development of any of such Hydrocarbon Interests
or property and including any and all surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing; all oil, gas and
mineral leasehold and fee interests, all overriding royalty interests, mineral
interests, royalty interests, net profits interests, net revenue interests, oil
payments, production payments, carried interests and any and all other interests
in Hydrocarbons; in each case whether now owned or hereafter acquired directly
or indirectly.
     “Other Taxes” means any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.
     “Participant” has the meaning set forth in Section 9.04.
     “PBGC” means the Pension Benefit Guaranty Corporation referred to and
defined in ERISA and any successor entity performing similar functions.
     “Permitted Encumbrances” means:

13



--------------------------------------------------------------------------------



 



     (a) Liens imposed by law for taxes, assessments, or other governmental
charges or levies that are not yet delinquent or are being contested in
compliance with Section 5.04;
     (b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords, vendors, workmen, operators, and other like Liens arising in the
ordinary course of business or incident to the exploration, development,
operation, processing and maintenance of Hydrocarbons and related facilities and
assets and securing obligations that are not overdue by more than 90 days or are
being contested in compliance with Section 5.04;
     (c) pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance, and other social
security laws or regulations;
     (d) deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds, and
other obligations of a like nature (excluding, however, deposits to secure the
performance of Swap Agreements), in each case in the ordinary course of
business;
     (e) judgment liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Article VII;
     (f) easements, zoning restrictions, rights-of-way, servitudes, permits,
conditions, exceptions, reservations, and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any Indebtedness and do not materially interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;
     (g) legal or equitable encumbrances deemed to exist by reason of negative
pledges such as in Section 6.02 of this Agreement or the existence of any
litigation or other legal proceeding and any related lis pendens filing
(excluding any attachment prior to judgment, judgment lien or attachment lien in
aid of execution on a judgment);
     (h) rights of a common owner of any interest in property held by Borrower
or any Restricted Subsidiary as a common owner;
     (i) farmout, carried working interest, oil and gas leases, joint operating,
unitization, royalty, overriding royalty, sales, area of mutual interest,
division order, joint venture, partnership and similar agreements relating to
the exploration or development of, or production from, oil and gas properties
incurred in the ordinary course of business,
     (j) Liens arising pursuant to Section 9.343 of the Texas Uniform Commercial
Code or other similar statutory provisions of other states with respect to
production purchased from others;

14



--------------------------------------------------------------------------------



 



     (k) any defects, irregularities, or deficiencies in title to easements,
rights-of-way, or other properties which do not in the aggregate have a Material
Adverse Effect;
     (l) Liens on the stock or other ownership interest of or in any
Unrestricted Subsidiary, provided that there is no recourse to the Borrower or
any Restricted Subsidiary other than recourse to such stock or other ownership
interest and proceeds thereof;
     (m) Liens resulting from the deposit of funds or evidences of Indebtedness
in trust for the purpose of defeasing Indebtedness of the Borrower or any
Restricted Subsidiary;
     (n) Liens arising under customary letter of credit reimbursement agreements
and customary deposit account agreement, and similar agreements entered into in
the ordinary course of business with respect to instruments or money in the
possession of the other party thereto in the ordinary course of business;
     (o) reservations in original grants to any Governmental Authority or rights
of any Governmental Authority to terminate any lease; and
     (p) Liens in renewal or extension of any of the foregoing permitted Liens,
so long as limited to the property or assets encumbered and the amounts of
indebtedness secured immediately prior to such renewal or extension is not
increased.
     “Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
     “Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
     “Prime Rate” means the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
     “Property” and “asset” (in each case whether or not capitalized) each means
any and all tangible and intangible assets and properties, including goods, real
property, personal property, fixtures, cash, securities, accounts, contract
rights, intangibles, intellectual property, any other form of asset or property
and any interest therein.
     “Proved Reserves” means the estimated quantities of crude oil, condensate,
natural gas and natural gas liquids that adequate geological and engineering
data demonstrate with reasonable certainty to be recoverable in future years
from proved reservoirs under existing economic and operating conditions (i.e.,
prices and costs as of the date the estimate is made).

15



--------------------------------------------------------------------------------



 



     “PV” means the net present value of projected future cash flows from Proved
Reserves based upon the most recently delivered Reserve Report (using the
arithmetical average of the discount rate and customary price deck of JPMorgan
Chase Bank, N.A. as of the December 31 effective date of such Reserve Report and
giving effect to the Borrower’s hedging arrangements and long-term contracts).
For purposes of calculating the PV, a maximum of 25% of the PV value will be
included from Proved Reserves that are not proved developed producing reserves
and a maximum of 20% of the PV value will be included from reserves located in
countries other than the United States, Canada and the United Kingdom. If,
during any period between the December 31 effective dates of Reserve Reports,
the aggregate fair market value, in the reasonable opinion of the Borrower, of
Oil and Gas Properties disposed of or purchased by the Borrower and the
Restricted Subsidiaries shall exceed $100,000,000, then the PV for such period
shall be reduced or increased, as the case may be, from time to time, by an
amount equal to the value assigned such Oil and Gas Properties in the most
recent calculation of the PV for such period (or if no value was assigned, by an
amount agreed to by the Borrower and JPMorgan Chase Bank, N.A.). PV shall
reflect the deferred revenue with respect to production payments included in
Total Debt, at a value that is equal to the amount of deferred revenues so
included in Total Debt.
     “Rating Agencies” means Moody’s, S&P and Fitch.
     “Reducing Percentage Lender” has the meaning set forth in Section 2.02(d).
     “Reduction Amount” has the meaning set forth in Section 2.02(d).
     “Register” has the meaning set forth in Section 9.04.
     “Related Parties” means, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
     “Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing greater than 50% of the sum of the total Credit
Exposures and unused Commitments at such time.
     “Reserve Report” means a report prepared as of December 31 of each year by
the Borrower with respect to the Oil and Gas Properties of the Borrower and the
Restricted Subsidiaries and audited at least as to 70% of the PV of such Oil and
Gas Properties by Ryder Scott Company, Netherland, Sewell & Associates, Inc.,
DeGolyer & MacNaughton or another independent engineering firm selected by the
Borrower and reasonably acceptable to the Administrative Agent.
     “Restricted Payment” means any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in the Borrower or
any Subsidiary.

16



--------------------------------------------------------------------------------



 



     “Restricted Subsidiaries” means all Subsidiary Guarantors and, without
duplication, all Subsidiaries of the Borrower that are not Unrestricted
Subsidiaries.
     “S&P” means Standard & Poor’s.
     “Sale Leaseback Transaction” means any arrangement entered into by the
Borrower or any Subsidiary, directly or indirectly, whereby the Borrower or any
Subsidiary shall sell or transfer any Property and whereby the Borrower or any
Subsidiary shall then or thereafter rent or lease as lessee such property or any
part thereof or other property which the Borrower or any Subsidiary intends to
use for substantially the same purpose or purposes as the property sold or
transferred.
     “Stable Investment Grade Date” means the first date on which the Borrower’s
Index Debt rating is BBB- or better by S&P (without negative outlook or negative
watch) or Baa3 or better by Moody’s (without negative outlook or review for
downgrade), unless one of the two ratings is two or more categories lower than
the other and the category that is one above the lower rating is not BBB- or
Baa3 or better.
     “Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board). Such reserve percentages shall include those imposed
pursuant to such Regulation D. Eurodollar Loans shall be deemed to constitute
eurocurrency funding and to be subject to such reserve requirements without
benefit of or credit for proration, exemptions or offsets that may be available
from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as
of the effective date of any change in any reserve percentage.
     “Subordinated Debt” means all Indebtedness (i) subordinated to the
Obligations on terms satisfactory to the Administrative Agent and (ii) existing
on the Effective Date under the Borrower’s senior subordinated notes in the
aggregate principal amount of $875,000,000.
     “subsidiary” means, with respect to any Person (the “parent”) at any date,
any corporation, limited liability company, partnership, association or other
entity the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
     “Subsidiary” means any subsidiary of the Borrower.

17



--------------------------------------------------------------------------------



 



     “Subsidiary Guarantor” means any Restricted Subsidiary that is required to
execute and deliver a Subsidiary Guaranty.
     “Subsidiary Guaranty” means a Subsidiary Guaranty substantially in the form
of Exhibit D executed by a Restricted Subsidiary
     “Swap Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or the Subsidiaries shall be a Swap Agreement.
     “Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
     “Total Cap” means, as of any date of determination, the sum of Total Debt
plus Consolidated Tangible Net Worth of the Borrower and the Restricted
Subsidiaries.
     “Total Debt” means as of any date of determination, all Indebtedness
(without duplication) of the Borrower and the Restricted Subsidiaries on a
consolidated basis (including any Indebtedness proposed to be incurred on such
date of determination and excluding all Indebtedness to be paid on such date of
determination with the proceeds thereof and excluding any Indebtedness described
in clause (g) of the definition of Indebtedness herein).
     “Transactions” means the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans, the use of the proceeds
thereof, the issuance of Letters of Credit hereunder and any Guarantee by a
Subsidiary Guarantor of the Obligations of the Borrower that may be executed in
accordance with this Agreement.
     “Type”, when used in reference to any Loan or Borrowing, refers to whether
the rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
     “Unrestricted Subsidiary” means (i) any Subsidiary that has been designated
as an Unrestricted Subsidiary by the Borrower in accordance with Section 6.10,
and (ii) each subsidiary of such Unrestricted Subsidiary.
     “Withdrawal Liability” means liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
     Section 1.02 Reserved.
     Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any

18



--------------------------------------------------------------------------------



 



pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”. The word “will” shall be construed to have
the same meaning and effect as the word “shall”. Unless the context requires
otherwise (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein), (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, and (d) all references herein to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, this Agreement.
     Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP (including but not limited to any
Statement of Financial Accounting Standard) or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
ARTICLE II
THE CREDITS
     Section 2.01 Commitments. Subject to the terms and conditions set forth
herein, each Lender agrees to make Loans in dollars to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (i) such Lender’s Credit Exposure exceeding such Lender’s
Commitment or (ii) the sum of the total Credit Exposures exceeding the total
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Loans.
     Section 2.02 Commitment Increase.
          (a) Subject to the terms and conditions set forth herein, the Borrower
shall have the right, without the consent of the Lenders but with the prior
approval of the Administrative Agent and each Issuing Bank, to cause from time
to time an increase in the Commitments of the Lenders (a “Commitment Increase”)
by adding to this Agreement one or more additional financial institutions that
is not already a Lender hereunder and that is reasonably satisfactory to the
Administrative Agent or by allowing one or more existing Lenders to increase
their respective Commitments (each a “CI Lender”); provided, however that (i) no
Event of Default shall have occurred which is continuing, (ii) no such
Commitment

19



--------------------------------------------------------------------------------



 



Increase shall cause the Commitments under this Agreement to exceed
$1,650,000,000, (iii) no Lender’s Commitment shall be increased without such
Lender’s prior written consent, (iv) if, on the effective date of such increase,
any Loans have been funded or any LC Exposure exists, then (a) the Borrower
shall be obligated to pay any breakage fees or costs in connection with the
reallocation of such outstanding Loans, (b) all conditions to the obligation of
any Lender to make a Loan on such date shall have been satisfied, (c) all Loans
and participations in the LC Exposure (including participations retained by the
applicable Issuing Banks in their capacity as Lenders) shall be fully
reallocated on a prorata basis among, and such reallocation shall be agreed to
and accepted by, all Lenders (such prorata reallocation to be determined
immediately after such increase) and (d) the Borrower shall pay all accrued and
unpaid interest on all amounts reallocated to a CI Lender, and (v) each CI
Lender that is not already a Lender hereunder shall execute a joinder agreement
in the form of Exhibit F attached hereto (a “Joinder Agreement”).
          (b) Any Commitment Increase shall be requested by written notice from
the Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in
the form of Exhibit B attached hereto and shall be approved by the
Administrative Agent, such consent to not be unreasonably withheld. Each such
Notice of Commitment Increase shall specify (i) the proposed effective date of
such Commitment Increase, which date shall be no earlier than five (5) Business
Days after receipt by the Administrative Agent of such Notice of Commitment
Increase, (ii) the amount of the requested Commitment Increase (provided that
after giving effect to such requested Commitment Increase, the aggregate amount
of the Commitments does not exceed the amount set forth in subsection (a)(ii)
above), (iii) the identity of each CI Lender, and (iv) the amount of the
respective Commitments of the then existing Lenders and the CI Lenders from and
after the Commitment Increase Effective Date (as defined below). The
Administrative Agent shall review each Notice of Commitment Increase and shall
notify the Borrower whether or not the Administrative Agent consents to the
proposed Commitment Increase. If the Administrative Agent consents to such
Commitment Increase (such consent not to be unreasonably withheld) and if each
Issuing Bank approves such Commitment Increase, the Administrative Agent shall
execute a counterpart of the Notice of Commitment Increase and such Commitment
Increase shall be effective on the proposed effective date set forth in the
Notice of Commitment Increase (if the Administrative Agent consented to such
Commitment Increase prior to such proposed date) or on another date agreed to by
the Administrative Agent and the Borrower (such date referred to as the
“Commitment Increase Effective Date”).
          (c) On each Commitment Increase Effective Date, to the extent that
there are Loans outstanding as of such date, (i) each CI Lender shall, by wire
transfer of immediately available funds, deliver to the Administrative Agent
such CI Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Lender its Reduction Amount, which amount, for each such
Reducing Percentage Lender, shall constitute a prepayment by the Borrower
pursuant to Section 2.10, ratably in accordance with the respective principal
amounts thereof, of the principal amounts of all then outstanding Loans of such
Reducing Percentage Lender, and (iii) the Borrower shall be

20



--------------------------------------------------------------------------------



 



responsible to pay to each Lender any breakage fees or costs in connection with
the reallocation of any outstanding Loans.
          (d) For purposes of this Section 2.02 and Exhibit B, the following
defined terms shall have the following meanings: (i) “New Funds Amount” means
the amount equal to (x) a CI Lender’s increase in Commitment or a CI Lender’s
new Commitment (as applicable) times (y) the aggregate principal amount of the
outstanding Loans immediately prior to giving effect to the Commitment Increase,
if any, as of a Commitment Increase Effective Date (without regard to any
increase in the aggregate principal amount of Loans as a result of borrowings
made after giving effect to the Commitment Increase on such Commitment Increase
Effective Date) divided by (z) the aggregate Commitments after giving effect to
the Commitment Increase; (ii) “Reducing Percentage Lender” means each then
existing Lender immediately prior to giving effect to the Commitment Increase
whose relative percentage of the Commitments shall be reduced after giving
effect to such Commitment Increase; and (iii) “Reduction Amount” means, with
respect to any Reducing Percentage Lender, the amount equal to (x) the aggregate
principal amount of the outstanding Loans immediately prior to giving effect to
the Commitment Increase, if any, as of a Commitment Increase Effective Date
(without regard to any increase in the aggregate principal amount of Loans as a
result of borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date) times (y) the amount (expressed as a
decimal) by which such Reducing Percentage Lender’s Applicable Percentage
immediately prior to such increase exceeds such Reducing Percentage Lender’s
Applicable Percentage after giving effect to the Commitment Increase.
          (e) Each Commitment Increase shall become effective on its Commitment
Increase Effective Date and upon such effectiveness (i) with respect to each CI
Lender who is not already a Lender hereunder, the Administrative Agent shall
record in the register such CI Lender’s information as provided in the Notice of
Commitment Increase and pursuant to an Administrative Questionnaire satisfactory
to the Administrative Agent that shall be executed and delivered by each such CI
Lender to the Administrative Agent on or before the Commitment Increase
Effective Date, (ii) Schedule 2.01 hereof shall be amended and restated to set
forth all Lenders (including any CI Lenders) that will be Lenders hereunder
after giving effect to such Commitment Increase (which shall be set forth in
Annex I to the applicable Notice of Commitment Increase) and the Administrative
Agent shall distribute to each Lender (including each CI Lender) a copy of such
amended and restated Schedule 2.01, and (iii) each CI Lender identified on the
Notice of Commitment Increase for such Commitment Increase shall be a “Lender”
for all purposes under this Agreement.

21



--------------------------------------------------------------------------------



 



     Section 2.03 Loans and Borrowings.
          (a) Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several and no Lender shall be responsible for
any other Lender’s failure to make Loans as required.
          (b) Subject to Section 2.13, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Lender at its option (but subject to Section 2.18) may
make any Eurodollar Loan by causing any domestic or foreign branch or Affiliate
of such Lender to make such Loan; provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
          (c) At the commencement of each Interest Period for any Eurodollar
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000 and not less than $5,000,000; provided that an
ABR Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.05(e).
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not at any time be more than a total of fifteen (15) Eurodollar
Borrowings outstanding.
          (d) Notwithstanding any other provision of this Agreement, the
Borrower shall not be entitled to request, or to elect to convert or continue,
any Borrowing if the Interest Period requested with respect thereto would end
after the Maturity Date.
     Section 2.04 Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing and (b) in the
case of an ABR Borrowing, not later than 12:00 noon, New York City time, on the
same Business Day of the proposed Borrowing. Each such telephonic Borrowing
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Borrowing Request in a form
approved by the Administrative Agent and signed by the Borrower. Each such
telephonic and written Borrowing Request shall specify the following information
in compliance with this Agreement:

  (i)   the aggregate amount of the requested Borrowing;     (ii)   the date of
such Borrowing, which shall be a Business Day;     (iii)   whether such
Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

22



--------------------------------------------------------------------------------



 



  (iv)   in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and     (v)   the location and number of the
Borrower’s account to which funds are to be disbursed, which shall comply with
the requirements of Section 2.06.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
     Section 2.05 Letters of Credit.
          (a) General. The Borrower, the Administrative Agent, the Issuing Banks
and the Lenders hereby agree that all Existing Letters of Credit shall be deemed
to be issued under this Agreement as of the Effective Date and shall constitute
Letters of Credit hereunder for all purposes (except that the Issuing Banks’
standard issuance fee shall not be payable on such deemed issuance). Subject to
the terms and conditions set forth herein, the Borrower may request the issuance
of standby Letters of Credit, in dollars and in a form reasonably acceptable to
the Administrative Agent and the applicable Issuing Bank, at any time and from
time to time during the Availability Period.
          (b) Notice of Issuance, Amendment, Renewal, Extension; Certain
Condition. To request the issuance of a Letter of Credit (or the amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the applicable Issuing Bank) to
the applicable Issuing Bank and the Administrative Agent (reasonably in advance
of the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph
(c) below), the amount of such Letter of Credit, the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by an Issuing Bank,
the Borrower also shall submit a letter of credit application on such Issuing
Bank’s standard form in connection with any request for a Letter of Credit;
provided that no provision in such application shall be deemed effective to the
extent such provision contains, provides for, or requires, representations,
warranties, covenants, security interests, Liens, indemnities, reimbursements of
costs or expenses, events of defaults, remedies, or standards of care or to the
extent such provision conflicts or is inconsistent with this Agreement. A Letter
of Credit shall be issued, amended, renewed or extended only if (and upon
issuance, amendment, renewal or extension of each Letter of Credit the Borrower
shall be deemed to represent and warrant that), after giving effect to such
issuance, amendment, renewal or extension (i) the total

23



--------------------------------------------------------------------------------



 



Credit Exposures shall not exceed the total Commitments and (ii) the LC Exposure
shall not exceed in the aggregate $250,000,000 at any time.
          (c) Expiration Date. Each Letter of Credit shall expire at or prior to
the close of business on the earlier of (i) the date one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Maturity Date.
          (d) Participation. By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof) and without any
further action on the part of the Issuing Banks or the Lenders, the Issuing
Banks hereby grant to each Lender, and each Lender hereby acquires from the
Issuing Banks, a participation in such Letter of Credit equal to such Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Banks, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Banks and not reimbursed by the
Borrower on the date due as provided in paragraph (e) below, and of any
reimbursement payment required to be refunded to the Borrower for any reason.
Each Lender acknowledges and agrees that its obligation to acquire
participations pursuant to this paragraph in respect of Letters of Credit is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including any amendment, renewal or extension of any Letter of
Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
          (e) Reimbursement. If an Issuing Bank shall make any LC Disbursement
in respect of a Letter of Credit, the Borrower shall reimburse such LC
Disbursement by paying to the Administrative Agent an amount equal to such LC
Disbursement not later than 1:00 p.m., New York City time, on the date that such
LC Disbursement is made, if the Borrower shall have received notice of such LC
Disbursement prior to 10:00 a.m., New York City time, on such date, or, if such
notice has not been received by the Borrower prior to such time on such date,
then not later than 12:00 noon, New York City time, on (i) the Business Day that
the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that,
if such LC Disbursement is not less than $5,000,000, the Borrower may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.04 that such payment be financed with an ABR Borrowing in an
equivalent amount and, to the extent so financed, the Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting ABR
Borrowing. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.06 with respect to Loans made by such Lender (and Section 2.06 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the applicable Issuing Banks the
amounts so

24



--------------------------------------------------------------------------------



 



received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the
applicable Issuing Banks or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse such Issuing Banks, then to such Lenders
and Issuing Banks as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the applicable Issuing Banks for any LC
Disbursement (other than the funding of ABR Loans as contemplated above) shall
not constitute a Loan and shall not relieve the Borrower of its obligation to
reimburse such LC Disbursement.
          (f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, or (iii) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Banks, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Banks; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Banks may, in their sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
          (g) Disbursement Procedures. The Issuing Bank that issued a Letter of
Credit shall, promptly following receipt thereof, examine all documents
purporting to represent a demand for payment under such Letter of Credit. Such
Issuing Bank shall promptly notify the Administrative Agent and the Borrower by
telephone (confirmed by telecopy) of such demand

25



--------------------------------------------------------------------------------



 



for payment and whether the Issuing Banks have made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Banks and the Lenders with respect to any such LC Disbursement.
          (h) Interim Interest. If an Issuing Bank shall make any LC
Disbursement, then, unless the Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Loans; provided that,
if the Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) above, then Section 2.12(c) shall apply. Interest accrued pursuant
to this paragraph shall be for the account of the relevant Issuing Bank, except
that interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse such Issuing Bank shall be for the
account of such Lender to the extent of such payment.
          (i) Additional and Replacement Issuing Banks. Any other Lender in
addition to JPMorgan Chase Bank, N.A. selected by the Borrower and agreed to by
such Lender may become an Issuing Bank. The Borrower shall provide JPMorgan
Chase Bank, N.A. notice of any such additional Issuing Bank. An Issuing Bank may
be replaced at any time by written agreement among the Borrower, the
Administrative Agent, the replaced Issuing Bank and the successor Issuing Bank.
The Administrative Agent shall notify the Lenders of any such replacement of an
Issuing Bank. At the time any such replacement shall become effective, the
Borrower shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.11(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit or to amend, extend or renew any
Letter of Credit.
          (j) Cash Collateralization. If the Loans have become due and payable
(A) pursuant to Article VII (other than pursuant to clause (h) or (i) of such
Article VII), on the Business Day following the Business Day that the Borrower
receives notice from the Administrative Agent (at the direction of Required
Lenders) or the Required Lenders demanding the deposit of cash collateral
pursuant to this paragraph, or (B) pursuant to clause (h) or (i) of Article VII,
without any demand or the taking of any other action by the Issuing Banks, the
Administrative Agent, or any of the Lenders, the Borrower shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the Issuing Banks and the Lenders, an amount in cash
equal to the LC Exposure as of such date plus any accrued and unpaid interest on
LC Disbursements comprising such LC Exposure. Such deposit shall be held by the
Administrative Agent as collateral for the payment

26



--------------------------------------------------------------------------------



 



and performance of the obligations of the Borrower under this Agreement. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account (which shall be invested in
obligations of, obligations guaranteed by, or obligations backed by the full
faith and credit of, the United States of America, certificates of deposit of
Administrative Agent or commercial paper having the highest rating from S&P or
Moody’s, in each case maturing in less than 180 days). Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse an Issuing
Bank for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time or, if the maturity
of the Loans has been accelerated (but subject to the consent of Lenders with LC
Exposure representing greater than 50% of the total LC Exposure), be applied to
satisfy other obligations of the Borrower under this Agreement, with any excess
amounts returned to the Borrower.
     Section 2.06 Funding of Borrowings.
          (a) Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 1:00
pm, New York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City and designated by the Borrower in
the applicable Borrowing Request; provided that ABR Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.05(e) shall be
remitted by the Administrative Agent to the applicable Issuing Bank.
          (b) Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed time of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrower severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
Borrower to but excluding the date of payment to the Administrative Agent, at
(i) in the case of such Lender, the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of the Borrower,
the interest rate applicable to the applicable Borrowing. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
     Section 2.07 Interest Elections.

27



--------------------------------------------------------------------------------



 



          (a) Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section. The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.
          (b) To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.04 if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery or
telecopy to the Administrative Agent of a written Interest Election Request in a
form approved by the Administrative Agent and signed by the Borrower.
          (c) Each telephonic and written Interest Election Request shall
specify the following information in compliance with this Agreement:
     (i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
     (ii) the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
     (iii) whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
     (iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
          If any such Interest Election Request requests a Eurodollar Borrowing
but does not specify an Interest Period, then the Borrower shall be deemed to
have selected an Interest Period of one month’s duration.
          (d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
          (e) If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period

28



--------------------------------------------------------------------------------



 



such Borrowing shall be converted to an ABR Borrowing. Notwithstanding any
contrary provision hereof, if an Event of Default has occurred and is continuing
and the Administrative Agent, at the request of the Required Lenders, so
notifies the Borrower, then, so long as an Event of Default is continuing (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Borrowing shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto.
     Section 2.08 Termination and Reduction of Commitments.
          (a) Unless previously terminated, the Commitments shall terminate on
the Maturity Date.
          (b) The Borrower may at any time terminate, or from time to time,
reduce the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $5,000,000 and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.10, the sum of the total Credit Exposures would exceed
the Commitments.
          (c) The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Applicable Percentages.
     Section 2.09 Repayment of Loans; Evidence of Debt.
          (a) The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.
          (b) Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
          (c) The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum

29



--------------------------------------------------------------------------------



 



received by the Administrative Agent hereunder for the account of the Lenders
and each Lender’s share thereof.
          (d) The entries made in the accounts maintained pursuant to paragraph
(b) or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
          (e) Any Lender may request that Loans made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to the order of such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and
substantially in the form attached hereto as Exhibit E. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
     Section 2.10 Prepayment of Loans.
          (a) Subject to any breakage funding costs payable pursuant to
Section 2.15, the Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part without premium or penalty,
provided that each prepayment is in an amount that is an integral multiple of
$1,000,000 and not less than $5,000,000, or if such amount is lesser, the
outstanding amount of the Borrowing, and made subject to prior notice in
accordance with paragraph (b) of this Section.
          (b) The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of prepayment, or (ii) in the case of
prepayment of an ABR Borrowing, not later than 12:00 noon, New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.08, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.08. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.03. Each
prepayment of a Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by accrued interest to the
extent required by Section 2.12.
     Section 2.11 Fees.

30



--------------------------------------------------------------------------------



 



          (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Lender a commitment fee, which shall accrue at the Applicable
Margin for commitment fees on the daily amount of the unused Commitment of such
Lender during the period from and including the date hereof to but excluding the
date on which such Commitment terminates. Accrued Commitment fees shall be
payable in arrears no later than three (3) Business Days after the last day of
March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All commitment fees shall be computed on the basis of a year of 360 days
and shall be payable for the actual number of days elapsed (including the first
day but excluding the last day).
          (b) The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the Applicable Margin for Letters of
Credit on the average daily amount of such Lender’s LC Exposure (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date on
which such Lender’s Commitment terminates and the date on which such Lender
ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting fee,
which shall accrue at the rate of 0.125% per annum on the average daily amount
of the LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Commitments and the date
on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees shall be payable in arrears on the last day of March, June,
September and December of each year and on the date on which the Commitments
terminate. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).
          (c) The Borrower agrees to pay to the Administrative Agent, for its
own account, fees payable in the amounts and at the times separately agreed upon
in writing between the Borrower and the Administrative Agent.
          (d) All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent (or to the Issuing
Bank, in the case of fees payable to it) for distribution, in the case of
commitment fees and participation fees, to the Lenders. Fees paid shall not be
refundable under any circumstances.
     Section 2.12 Interest.
          (a) The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate, but not to exceed the Highest Lawful Rate.

31



--------------------------------------------------------------------------------



 



          (b) The Loans comprising each Eurodollar Borrowing shall bear interest
at the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing
plus the Applicable Margin, but not to exceed the Highest Lawful Rate.
          (c) Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower hereunder is not
paid when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 2% plus the rate
applicable to ABR Loans as provided in paragraph (a) of this Section, but not to
exceed the Highest Lawful Rate.
          (d) Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
          (e) All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent
and such determination shall be conclusive absent manifest error.
     Section 2.13 Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a Eurodollar Borrowing:
          (a) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable,
for such Interest Period; or
          (b) the Administrative Agent is advised by the Required Lenders that
the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or

32



--------------------------------------------------------------------------------



 



continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.
     Section 2.14 Increased Costs.
          (a) If any Change in Law shall:
               (i) impose, modify or deem applicable any reserve, special
deposit or similar requirement against assets of, deposits with or for the
account of, or credit extended by, any Lender (except any such reserve
requirement reflected in the Adjusted LIBO Rate) or the Issuing Banks; or
               (ii) impose on any Lender or the Issuing Banks or the London
interbank market any other condition affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein
(excluding, in each case, Taxes, as to which Section 2.16 shall govern);
          and the result of any of the foregoing shall be to increase the cost
to such Lender of making or maintaining any Eurodollar Loan (or of maintaining
its obligation to make any such Loan) or to increase the cost to such Lender or
the Issuing Banks of participating in, issuing or maintaining any Letter of
Credit or to reduce the amount of any sum received or receivable by such Lender
or the Issuing Banks hereunder (whether of principal, interest or otherwise),
then the Borrower will pay to such Lender or the Issuing Banks, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Banks, as the case may be, for such additional costs incurred or
reduction suffered.
          (b) If any Lender or an Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
          (c) A certificate of a Lender or the Issuing Bank setting forth in
reasonable detail the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
paragraph (a) or (b) of this Section shall be delivered to the Borrower. The
Borrower shall pay to the Administrative Agent for the account of such Lender or
the Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

33



--------------------------------------------------------------------------------



 



          (d) Failure or delay on the part of any Lender or the Issuing Bank to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s or the Issuing Bank’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Bank pursuant to this Section for any increased costs or reductions incurred
more than 270 days prior to the date that such Lender or the Issuing Bank, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
     Section 2.15 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.10(b) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to Section
2.18, then, in any such event, the Borrower shall compensate each Lender for the
loss, cost and expense attributable to such event. In the case of a Eurodollar
Loan, such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for dollar deposits of a
comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section in reasonable detail shall be
delivered to the Borrower. The Borrower shall pay to the Administrative Agent
for the account of such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.
     Section 2.16 Taxes.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender, or Issuing Banks (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrower shall make such deductions and
(iii) the Borrower shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

34



--------------------------------------------------------------------------------



 



          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Administrative Agent, each
Lender, and the Issuing Banks within 10 days after written demand therefor, for
the full amount of any Indemnified Taxes or Other Taxes paid by the
Administrative Agent, such Lender, or the Issuing Banks, as the case may be
(including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section), and any penalties, interest
and reasonable expenses arising therefrom or with respect thereto, whether or
not such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability in reasonable detail shall be delivered to the
Borrower by a Lender or the Issuing Banks, or by the Administrative Agent on its
own behalf or on behalf of a Lender or the Issuing Banks.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty to which such jurisdiction is a party, with
respect to payments under this Agreement shall deliver to the Borrower (with a
copy to the Administrative Agent), at the time or times prescribed by applicable
law, such properly completed and executed documentation prescribed by applicable
law or reasonably requested by the Borrower as will permit such payments to be
made without withholding or at a reduced rate.
          (f) Upon the Borrower’s written request, the Administrative Agent and
each Lender shall use reasonable efforts to make any filings necessary to obtain
any refund, deduction or credit of any Taxes or Other Taxes as to which the
Borrower has indemnified it or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16. If the Administrative Agent or
a Lender receives any refund of any Taxes or Other Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.16, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund), net of all reasonable
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This Section shall not be construed to
require the Administrative Agent or any Lender to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person or to attempt to take any position to obtain a
refund, deduction,

35



--------------------------------------------------------------------------------



 




or credit, which attempt would be inconsistent with any reporting position
otherwise taken by the Administrative Agent or such Lender on its applicable tax
returns.
     Section 2.17 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
          (a) The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Section 2.14, 2.15 or 2.16, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 270 Park Avenue, New
York, New York, except payments to be made directly to the Issuing Banks as
expressly provided herein and except that payments pursuant to Section 9.03
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All payments hereunder shall be made in dollars.
          (b) If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
          (c) If any Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or participations in LC Disbursements resulting in
such Lender receiving payment of a greater proportion of the aggregate amount of
its Loans and participations in LC Disbursements and accrued interest thereon
than the proportion received by any other Lender, then the Lender receiving such
greater proportion shall purchase (for cash at face value) participations in the
Loans and participations in LC Disbursements of other Lenders to the extent
necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
assignee or participant, other

36



--------------------------------------------------------------------------------



 




than to the Borrower or any Subsidiary or Affiliate thereof (as to which the
provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
          (d) Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Banks hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing
Banks, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Banks with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.
          (e) If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(d) or (e), 2.06(b) or 2.17(d), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), apply any amounts thereafter received by the Administrative
Agent for the account of such Lender to satisfy such Lender’s obligations under
such Sections until all such unsatisfied obligations are fully paid.
     Section 2.18 Mitigation Obligations; Replacement of Lenders.
          (a) If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.14 or 2.16, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
          (b) If any Lender requests compensation under Section 2.14, or if the
Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
or if any Lender defaults in its obligation to fund Loans hereunder, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in

37



--------------------------------------------------------------------------------



 




Section 9.04), all its interests, rights and obligations under this Agreement to
an assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that (i) the Borrower
shall have received the prior written consent of the Administrative Agent (and,
if a Commitment is being assigned, the Issuing Banks) which consent shall not
unreasonably be withheld, (ii) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 2.14 or payments required to be made
pursuant to Section 2.16, such assignment will result in a reduction in such
compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     The Borrower represents and warrants to the Lenders that:
     Section 3.01 Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
     Section 3.02 Authorization; Enforceability. The Transactions are within
each Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement and all
Subsidiary Guaranties have been duly executed and delivered by the Obligor which
is a party thereto, and constitute a legal, valid and binding obligation of such
Obligor, enforceable in accordance with their terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.
     Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do
not violate the charter, by-laws or other organizational documents of the
Borrower or any of its Restricted Subsidiaries or (b) except as to matters that
could not reasonably be expected to result in a Material Adverse Effect, (i) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (ii) will not violate any applicable
law or regulation or any order of any Governmental Authority, (iii) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon the Borrower or any of its Restricted Subsidiaries or
its assets, or give rise to a right thereunder to require any payment to be made
by the Borrower or any of its Restricted Subsidiaries, and (iv) will not result
in the creation or imposition of any Lien on any asset of the Borrower or any of
its Restricted Subsidiaries.

38



--------------------------------------------------------------------------------



 



     Section 3.04 Financial Condition; No Material Adverse Change.
          (a) The Borrower has heretofore furnished to the Lenders its
consolidated balance sheet and statements of income, stockholders’ equity and
cash flows (i) as of and for the fiscal year ended December 31, 2006, reported
on by PricewaterhouseCoopers LLC, independent public accountants, and (ii) as of
and for the fiscal quarter ended March 31, 2007, certified by its Financial
Officer. Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Borrower and
its consolidated Subsidiaries as of such dates and for such periods in
accordance with GAAP, subject to year-end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
          (b) As of the Effective Date, there has been no change which could
reasonably be expected to have a Material Adverse Effect.
     Section 3.05 Properties. Each of the Borrower and its Restricted
Subsidiaries has good title to, or valid leasehold interests in, all its real
and personal property material to its business, except for any failure, defect
or other matter that could not, in the aggregate, reasonably be expected to have
a Material Adverse Effect.
     Section 3.06 Litigation and Environmental Matters.
          (a) There are no actions, suits or proceedings by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower, threatened against or affecting the Borrower or any of its
Subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or that involve this Agreement or the Transactions.
          (b) Except for the Disclosed Matters and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither the Borrower nor any of
its Subsidiaries (i) has failed to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) has become subject to any Environmental
Liability, (iii) has received notice of any claim with respect to any
Environmental Liability or (iv) knows of any basis for any Environmental
Liability.
     Section 3.07 Compliance with Laws. Each of the Borrower and its Restricted
Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property except where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.
     Section 3.08 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
     Section 3.09 Taxes. Each of the Borrower and its Restricted Subsidiaries
has timely filed or caused to be filed all Tax returns and reports required to
have been filed and has paid or

39



--------------------------------------------------------------------------------



 



caused to be paid all Taxes required to have been paid by it, except (a) Taxes
for which the Borrower or such Restricted Subsidiary, as applicable, has set
aside on its books adequate reserves including Taxes that are being contested in
good faith by appropriate proceedings or (b) to the extent that the failure to
do so could not reasonably be expected to result in a Material Adverse Effect.
     Section 3.10 ERISA. No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower and each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. Neither the Borrower nor any ERISA Affiliate has (a) sought a waiver
of the minimum funding standard under Section 412 of the Code in respect of any
Plan, (b) failed to make any contribution or payment to any Plan or
Multiemployer Plan, or made any amendment to any Plan that has resulted or could
result in the imposition of a Lien or the posting of a bond or other security
under ERISA or the Code, or (c) incurred any liability under Title IV of ERISA
other than a liability to the PBGC for premiums under Section 4007 of ERISA that
are not past due.
     Section 3.11 Disclosure. The information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains no
material misstatement of fact nor omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not materially misleading; provided that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
ARTICLE IV
CONDITIONS
     Section 4.01 Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
          (a) The Administrative Agent (or its counsel) shall have received from
each party hereto either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include telecopy transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
          (b) The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
Effective Date) of King & Spalding LLP, outside counsel for the Borrower,
covering those matters described on Exhibit C. The Borrower hereby requests such
counsel to deliver such opinion.

40



--------------------------------------------------------------------------------



 



          (c) The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower, the
authorization of the Transactions and any other legal matters relating to the
Borrower, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
          (d) The Administrative Agent shall have received a certificate, dated
the Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming compliance with the conditions set forth in
paragraphs (a), (b) and (c) of Section 4.02.
          (e) The Administrative Agent, Lenders and Arranger shall have received
all fees and other amounts due and payable on or prior to the Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
          (f) All commitments under the Existing Credit Agreement shall have
been terminated in full and all amounts (including accrued fees in respect of
Existing Letters of Credit) outstanding under the Existing Credit Agreement
shall have been paid in full.
          (g) As of the Effective Date, PV shall be equal to or greater than
$3,890,000,000.
          (h) The Administrative Agent shall have received an original
promissory note as contemplated by Section 2.09(e) for each Lender that has
notified the Administrative Agent prior to the Effective Date that such Lender
requests such note.
     The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Banks to issue Letters of Credit hereunder shall not become effective unless
such notice is given at or prior to 3:00 p.m., New York City time, on July 22,
2007 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
     Section 4.02 Each Credit Event. The obligation of each Lender to make a
Loan on the occasion of any Borrowing, and of the Issuing Banks to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
          (a) The representations and warranties of the Borrower set forth in
this Agreement and of the Subsidiary Guarantors set forth in the Subsidiary
Guaranties shall be true and correct in all material respects (except that any
such representations and warranties that are qualified as to materiality shall
be true and correct in all respects) on and as of the date of such Borrowing or
the date of the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable (or, to the extent such representations and warranties
specifically relate to an earlier date, that such representations and warranties
were true, correct and complete in all material respects on and as of such
earlier date).

41



--------------------------------------------------------------------------------



 



          (b) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default shall have occurred and be continuing.
          (c) At the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Material Adverse Effect shall have occurred and be
continuing.
     Each Borrowing and each issuance, amendment, renewal or extension of a
Letter of Credit shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a),
(b) and (c) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS
     Until the Commitments have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Borrower covenants and agrees with
the Lenders that:
     Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
          (a) within 90 days after the end of each fiscal year of the Borrower,
its audited consolidated (and if any Unrestricted Subsidiary existed during such
year, its unaudited consolidating) balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, (i) all (other than any such consolidating balance sheet
and consolidating statements) reported on by PricewaterhouseCoopers LLC or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Borrower and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, and (ii) in the case of such consolidating balance sheet and
consolidating statements, if any, certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidating basis in accordance with GAAP consistently applied;
          (b) within 45 days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower, its consolidated (and if any
Unrestricted Subsidiary existed during such year, its consolidating) balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and its

42



--------------------------------------------------------------------------------



 




consolidated Subsidiaries on a consolidated basis (and, in the case of such
consolidating balance sheet and consolidating statements, if any, on a
consolidating basis) in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
          (c) simultaneously with the delivery of the financial statements
referred to in subsections (a) or (b) of this Section 5.01, a copy of the
certification signed by the principal executive officer and the principal
financial officer of the Borrower (each, a “Certifying Officer”) as required by
Rule 13A-14 under the Securities Exchange Act of 1934 and a copy of the internal
controls disclosure statement by such Certifying Officers as required by
Rule 13A-15 under the Securities Exchange Act of 1934 and Final Rules Release
No. 33-8238 of the United States Securities and Exchange Commission, each as
included in the Borrower’s Annual Report on Form 10-K or Quarterly Report on
Form 10-Q, for the applicable fiscal period;
          (d) concurrently with any delivery of financial statements under
subsections (a) or (b) of this Section 5.01, a certificate of a Financial
Officer of the Borrower (i) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto, and (ii) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.04 (a), (b) and
(c);
          (e) promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the
Borrower to its shareholders generally, as the case may be;
          (f) prior to a Stable Investment Grade Date, by April 30 of each year,
the Borrower shall furnish to the Administrative Agent and to each Lender a
Reserve Report, which Reserve Report shall be dated as of the immediately
preceding December 31 and shall set forth the Proved Reserves attributable to
all or substantially all of the Oil and Gas Properties then owned by the
Borrower and its Restricted Subsidiaries and the PV attributable thereto as
contemplated in the definition of Reserve Report;
          (g) promptly after Moody’s or S&P shall have announced a change in the
rating established or deemed to have been established for the Index Debt,
written notice of such rating change;
          (h) promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender may reasonably request; and
          (i) concurrently with delivery of any Reserve Report required under
clause (f) of this Section 5.01, a written statement of the Borrower’s hedging
arrangements since the date of the last such statement.

43



--------------------------------------------------------------------------------



 



     Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
          (a) the occurrence of any Default;
          (b) the filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or affecting the
Borrower or any Affiliate thereof that involves monetary claims in excess of
$25,000,000 or that could reasonably be expected to result in a Material Adverse
Effect if adversely determined;
          (c) the occurrence of any ERISA Event that, alone or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$35,000,000; and
          (d) any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
     Each notice delivered under this Section shall be accompanied by a
statement of a Financial Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.
     Section 5.03 Existence; Conduct of Business. The Borrower will, and will
cause each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business except for any failure to maintain, preserve or
qualify that could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit (i) any merger, consolidation,
transfer, lease, liquidation or dissolution permitted under Section 6.03 or
(ii) a termination of such existence, good standing, rights, licenses, permits,
privileges and franchises of any Restricted Subsidiary if Borrower determines in
good faith that such termination is in the best interest of Borrower and could
not reasonably be expected to have a Material Adverse Effect.
     Section 5.04 Payment of Obligations. The Borrower will, and will cause each
of its Restricted Subsidiaries to, pay its obligations, including Tax
liabilities, that, if not paid, could reasonably be expected to result in a
Material Adverse Effect before the same shall become delinquent or in default,
except where (a) the validity or amount thereof is being contested in good faith
by appropriate proceedings, and (b) the Borrower or such Subsidiary has set
aside on its books adequate reserves with respect thereto in accordance with
GAAP.
     Section 5.05 Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Restricted Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear excepted, except for any failure that could
not reasonably be expected to result in a Material Adverse Effect and (b)
maintain, with financially sound and reputable insurance companies, insurance in
such amounts and against such risks as is customarily maintained by companies
engaged in the same or similar businesses operating in the same or similar
locations.

44



--------------------------------------------------------------------------------



 



     Section 5.06 Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Restricted Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender, upon reasonable prior
notice, to visit and inspect its properties, to examine and make extracts from
its books and records, and to discuss its affairs, finances and condition with
its officers and independent accountants, all at such reasonable times and as
often as reasonably requested.
     Section 5.07 Compliance with Laws. The Borrower will, and will cause each
of its Subsidiaries to, comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
     Section 5.08 Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used to repay outstanding bank debt, for acquisitions and for
other general corporate purposes. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
     Section 5.09 Reserved.
     Section 5.10 Principal Business. Except as otherwise permitted by
Section 5.03, Borrower will, and will cause each Restricted Subsidiary to
maintain as its primary business the exploration, production and development of
oil, natural gas and other liquid and gaseous Hydrocarbons and the gathering,
processing, transmission and marketing of Hydrocarbons and activities related or
ancillary thereto.
     Section 5.11 Subsidiary Guaranties. If any Restricted Subsidiary is created
or acquired which has Guaranteed, or any Restricted Subsidiary Guarantees or
proposes to Guarantee (in each case, the “Guaranteeing Subsidiary”), any
Indebtedness or other obligation of the Borrower or any Subsidiary, then the
Borrower will cause the Guaranteeing Subsidiary, simultaneously with or prior to
such acquisition or creation or such Guarantee of Indebtedness or other
obligation, as the case may be, to deliver to the Administrative Agent (i) a
Subsidiary Guaranty duly executed by such Guaranteeing Subsidiary,
(ii) certified copies of the charter, by-laws, partnership or company agreement
or similar documents pertaining to such Guaranteeing Subsidiary, (iii) evidence,
reasonably satisfactory to the Administrative Agent, of the authorization and
due execution and delivery of such Subsidiary Guaranty by such Guaranteeing
Subsidiary, (iv) other documents and certificates of the type referred to in
Section 4.01(c) with respect to such Guaranteeing Subsidiary and (v) a legal
opinion of counsel reasonably acceptable to the Administrative Agent covering
the items substantially as set forth in Exhibit C, but referring to such
Guaranteeing Subsidiary and such Subsidiary Guaranty rather than the Borrower
and the documents referred to in Exhibit C.

45



--------------------------------------------------------------------------------



 



ARTICLE VI
NEGATIVE COVENANTS
     Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Borrower covenants and agrees with the Lenders that:
     Section 6.01 Indebtedness. (a) The Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, or assume (collectively “incur”)
any Indebtedness if at the time of such incurrence or immediately after giving
effect thereto, any Default shall have occurred and is continuing; and
          (b) The Borrower will not permit any Restricted Subsidiary to incur
Indebtedness except for (i) Indebtedness of a Restricted Subsidiary in respect
of letters of credit issued for the account of such Restricted Subsidiary that
do not secure Indebtedness or obligations of the Borrower or an Unrestricted
Subsidiary, (ii) Indebtedness owed by such Restricted Subsidiary to the Borrower
or to another Restricted Subsidiary; (iii) Indebtedness of a Person that
becomes, by acquisition or merger, a Restricted Subsidiary which Indebtedness
(A) existed prior to the time of such acquisition or merger and was not incurred
or created in contemplation of such acquisition or merger and (B) is repaid or
otherwise ceases to be Indebtedness of a Restricted Subsidiary within 270 days
after such acquisition or merger; (iv) Indebtedness of any Restricted Subsidiary
in respect of production payments, forward sales, similar arrangements and other
secured Indebtedness, in each case referred to in Section 6.02(g);
(v) Indebtedness incurred in accordance with, and subject to the satisfaction of
the requirements set forth in, Section 5.11; and (vi) other Indebtedness
outstanding at such time for all Restricted Subsidiaries (but without
duplication) in an aggregate amount not exceeding $125,000,000.
     Section 6.02 Liens. The Borrower will not, and will not permit any
Restricted Subsidiary to, create, incur, assume or permit to exist any Lien on
any property or asset now owned or hereafter acquired by it, or assign or sell
any income or revenues (including accounts receivable) or rights in respect of
any thereof, except:
          (a) Permitted Encumbrances;
          (b) any Lien on any property or asset of the Borrower or any
Restricted Subsidiary existing on the date hereof and set forth in
Schedule 6.02; provided that (i) such Lien shall not apply to any other property
or asset of the Borrower or any Restricted Subsidiary and (ii) such Lien shall
secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;
          (c) any Lien on any property or asset existing prior to the
acquisition thereof by the Borrower or any Subsidiary or on any property or
asset of any Person that becomes a Subsidiary after the date hereof existing
prior to the time such Person becomes a Restricted Subsidiary; provided that
(i) such Lien is not created in contemplation of or in connection with such
acquisition or such Person becoming a Subsidiary, as the case may be, (ii) such
Lien shall

46



--------------------------------------------------------------------------------



 




not apply to any other property or assets of the Borrower or any Restricted
Subsidiary, and (iii) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary, as the case may be, and extensions, renewals and replacements
thereof that do not increase the outstanding principal amount thereof;
          (d) Liens created in connection with the acquisition, development,
construction or improvement by the Borrower or any Restricted Subsidiary of
fixed or capital assets; provided that (i) such Liens secure Indebtedness
permitted by Section 6.01 and all Indebtedness secured by Liens permitted by
this clause does not exceed $75,000,000 in the aggregate outstanding at any
time, (ii) such Liens and the Indebtedness secured thereby are incurred prior to
or within 180 days after such acquisition or the completion of such development,
construction or improvement, (iii) the Indebtedness secured thereby does not
exceed 100% of the cost of acquiring, developing, constructing or improving such
fixed or capital assets and (iv) such Liens shall not apply to any property or
assets of the Borrower or any Restricted Subsidiary other than such fixed or
capital assets so acquired, developed, constructed or improved and other fixed
or capital assets that are developed or improved thereby or otherwise reasonably
related thereto (in the good faith determination of the Borrower) and working
capital assets related thereto (including but not limited to revenue from, and
insurance, condemnation, sale and other proceeds of, any such fixed or capital
assets); and extensions, renewals and replacements thereof that do not increase
the outstanding principal amount thereof and do not apply to any other property
or assets not previously encumbered by the Lien so extended, renewed or
replaced;
          (e) Liens securing Obligations;
          (f) Liens on deposits pursuant to any Swap Agreement entered into by
the Borrower or any Restricted Subsidiary in the ordinary course of its
business, not to exceed $75,000,000 in the aggregate amount outstanding at any
time; and
          (g) production payments, forward sales and similar arrangements and
other secured Indebtedness; provided that the aggregate amount of Indebtedness
attributable thereto does not exceed 10% of Consolidated Net Tangible Assets
determined as of the time each such production payment, forward sale or similar
arrangement or other secured Indebtedness is entered into and determined based
upon the financial statements then most recently delivered pursuant to Section
5.01 (a) and (b), and without reduction to Consolidated Net Tangible Assets on
account of any such production payment, forward sale or similar arrangement or
other secured Indebtedness.
     Section 6.03 Fundamental Changes.
          (a) The Borrower will not, and will not permit any Restricted
Subsidiary to, merge into or consolidate with any other Person, or permit any
other Person to merge into or consolidate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
any substantial part of its business or assets, or any Equity Interests of any
of its Restricted Subsidiaries (in each case, whether now owned or hereafter
acquired), or liquidate or dissolve, except that (A) the Borrower may sell,
transfer, lease or otherwise dispose of assets in connection with the
consummation of a Like-Kind-Exchange; (B) if at the

47



--------------------------------------------------------------------------------



 




time thereof and immediately after giving effect thereto no Event of Default
shall have occurred and be continuing, this Section 6.03 shall not prohibit
(i) any Person from merging into the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Person (other than the Borrower)
from merging into any Restricted Subsidiary in a transaction in which the
surviving entity is a Restricted Subsidiary wholly-owned by the Borrower and
(iii) any Restricted Subsidiary from selling, transferring, leasing or otherwise
disposing of its assets to the Borrower or to another Restricted Subsidiary
wholly-owned by the Borrower; and (C) if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
this Section 6.03 shall not prohibit (i) any Restricted Subsidiary from
liquidating or dissolving if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders, and (ii) any Restricted Subsidiary
from selling, transferring, leasing or otherwise disposing of its assets if such
sale, transfer, lease or other disposition would otherwise be permitted under
Section 6.14.
          (b) The Borrower will not, and will not permit any of its Restricted
Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Restricted Subsidiaries
on the date of execution of this Agreement and businesses reasonably related
thereto
     Section 6.04 Financial Covenants
          (a) The Borrower shall not permit, at any time, the ratio of Total
Debt to Total Cap to be greater than 0.60 to 1.0 or to be less than zero.
          (b) The Borrower shall not permit, at any time, the ratio of Total
Debt at such time to Consolidated EBITDAX for the four fiscal quarters most
recently ended on (if such day is the last day of a fiscal quarter) or prior to
such date to exceed 3.5 to 1.0 or be less than zero.
          (c) Prior to the occurrence of a Stable Investment Grade Date, the
Borrower will not permit on any day the ratio of (i) PV to (ii) Total Debt on
such day to be less than 1.75 to 1.0. For purposes of this Section 6.04(c) only,
Total Debt shall only include fifty percent (50.0%) of Subordinated Debt.
     Section 6.05 Investments, Loans, Advances and Guarantees. (a) The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, make any
loans or advances to, Guarantee any obligations of, or make any investment or
acquire any other interest in, any Unrestricted Subsidiaries except that
(x) Like-Kind-Exchanges may be consummated, and (y) the Borrower or any
Restricted Subsidiaries may make loans or advances to, or investments or other
interests in Unrestricted Subsidiaries if at the time of the making of such
loan, advance, investment or other interest (all such loans, advances,
investments and other interests are collectively referred to in this
Section 6.05 as “Investments”) (i) the aggregate amount of such Investments plus
the aggregate amount of all Restricted Payments made during each fiscal year of
the Borrower does not exceed $250,000,000, and (ii) at the time of any such
Investment, and immediately after giving effect thereto, no Default shall have
occurred and be continuing.

48



--------------------------------------------------------------------------------



 



          (b) No Restricted Subsidiary shall Guarantee Indebtedness of the
Borrower unless it shall have previously or concurrently therewith Guaranteed
the Obligations under the Loan Documents on at least an equal and ratable basis
with such Guarantee of Indebtedness of the Borrower in accordance with
Section 5.11 hereof.
     Section 6.06 Swap Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, enter into any Swap Agreement, except
(a) Swap Agreements entered into to hedge or mitigate risks to which the
Borrower or any Restricted Subsidiary has actual or projected exposure (other
than those in respect of Equity Interests of the Borrower or any of its
Subsidiaries), (b) Swap Agreements entered into in order to effectively cap,
collar or exchange interest rates (from fixed to floating rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary and (c) other Swap Agreements permitted under the risk management
policies approved by the Borrower’s Board of Directors from time to time and not
subjecting the Borrower and its Restricted Subsidiaries to material speculative
risks.
     Section 6.07 Transactions with Affiliates. The Borrower will not, and will
not permit any of its Restricted Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) transactions on fair and reasonable terms,
(b) transactions between or among the Borrower and its wholly-owned Restricted
Subsidiaries not involving any other Affiliate or (c) any Restricted Payment
permitted by Section 6.12.
     Section 6.08 Restrictive Agreements. The Borrower will not, and will not
permit any of its Restricted Subsidiaries to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon the ability of (a) the
Borrower or any Restricted Subsidiary to create, incur or permit to exist any
Lien upon any of its property or assets, or (b) any Restricted Subsidiary to pay
dividends or other distributions with respect to any of its Equity Interests or
to make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to Guarantee Indebtedness of the Borrower or any other Restricted
Subsidiary; provided that (i) the foregoing shall not apply to restrictions and
conditions imposed by law or by this Agreement, (ii) the foregoing shall not
apply to restrictions and conditions existing on the date hereof identified on
Schedule 6.08 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition),
(iii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold and such sale is permitted hereunder, (iv) clause (a) of the
foregoing shall not apply to restrictions or conditions imposed by any agreement
relating to secured Indebtedness (including Capital Lease Obligations) permitted
by this Agreement if such restrictions or conditions apply only to the property
or assets securing such Indebtedness and (v) clause (a) of the foregoing shall
not apply to customary provisions in leases and other contracts restricting the
assignment thereof.
     Section 6.09 Reserved.
     Section 6.10 Designation of Unrestricted Subsidiaries. The Borrower will
not designate any Subsidiary as an Unrestricted Subsidiary, unless:

49



--------------------------------------------------------------------------------



 



     (i) neither such Subsidiary nor any of its subsidiaries has any
Indebtedness except Non-Recourse Debt;
     (ii) neither such Subsidiary nor any of its subsidiaries is a party to any
agreement, arrangement, understanding or other transaction with the Borrower or
any Restricted Subsidiary, except those agreements and other transactions
entered into in writing in the ordinary course of business at prices and on
terms and conditions not less favorable to the Borrower and each Restricted
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties;
     (iii) neither such Subsidiary nor any of its subsidiaries is a Guarantor
Subsidiary or has any outstanding Letter of Credit issued for its account;
     (iv) at the time of such designation and immediately after giving effect
thereto, no Default shall have occurred and be continuing;
     (v) the Borrower would have been in compliance with Sections 6.04 (a), (b)
and (c) on the last day of the most recently ended fiscal quarter of the
Borrower had such Subsidiary been an Unrestricted Subsidiary on such day;
     (vi) neither such Subsidiary nor any of its subsidiaries owns any
Indebtedness or Equity Interest of, or is the beneficiary of any Lien on any
property of, the Borrower or any Restricted Subsidiary; and
     (vii) at or immediately prior to such designation, the Borrower delivers a
certificate to the Lenders certifying (a) the names of such Subsidiary and all
of its subsidiaries, and (b) that all requirements of this Section have been met
for such designation.
     Section 6.11 New Unrestricted Subsidiaries. The Borrower will not permit
any Unrestricted Subsidiary to acquire or create any subsidiary of such
Unrestricted Subsidiary unless such subsidiary is designated as an Unrestricted
Subsidiary in accordance with Section 6.10.
     Section 6.12 Restricted Payments. The Borrower will not, and will not
permit any of the Restricted Subsidiaries to, pay, declare or make, or agree to
pay, declare or make, directly or indirectly, any Restricted Payment, except
(a) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in additional shares of its common stock, (b)
Subsidiaries may declare and pay dividends ratably with respect to their Equity
Interests, (c) the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries and (d) the Borrower may declare
and pay cash dividends, and redeem for cash or repurchase for cash its common
and preferred stock, if in each case (i) the aggregate amount of such dividends
plus the aggregate amount paid for such redemptions and repurchases from the
Effective Date through the Maturity Date does not exceed $500,000,000, and
(ii) at the time of any such dividend, redemption or repurchase, and immediately
after giving effect thereto, no Default shall have occurred and be continuing.

50



--------------------------------------------------------------------------------



 



     Section 6.13 Preferred Stock. The Borrower will not permit any Restricted
Subsidiary to issue preferred stock.
     Section 6.14 Sale of Oil and Gas Properties. The Borrower and its
Restricted Subsidiaries, taken as a whole, will not sell all or substantially
all of their Oil and Gas Properties.
     Section 6.15 Sale Leaseback Transactions. The Borrower will not enter into,
and will not permit any Restricted Subsidiary to enter into, any Sale Leaseback
Transaction if, immediately after giving effect thereto, the aggregate amount of
all Attributable Obligations for all Sale Leaseback Transactions would exceed
$50,000,000.
     Section 6.16 Sale or Discount of Receivables. The Borrower will not, and
will not permit any Restricted Subsidiary to, discount or sell (with or without
recourse) any of its notes receivable or accounts receivable, except that the
Borrower and Restricted Subsidiaries may discount or sell past due accounts
receivable and past due notes receivable if the Borrower determines in its
reasonable judgment that such course of action is a reasonably prudent means of
collection with respect to such note receivable or account receivable and if the
notes and accounts receivables discounted or sold do not constitute a material
portion of the Borrower’s and the Restricted Subsidiaries’ notes receivable or
accounts receivable outstanding at such time.
     Section 6.17 Environmental Matters. The Borrower will not, and will not
permit any Subsidiary to, cause or permit any of its Property to be in violation
of, or do anything or permit anything to be done which will subject any such
Property to any remedial obligations under any Environmental Laws, assuming
disclosure to the applicable Governmental Authority of all relevant facts,
conditions and circumstances, if any, pertaining to such Property, where such
violations and remedial obligations would in the aggregate, have a Material
Adverse Effect.
ARTICLE VII
EVENTS OF DEFAULT
     If any of the following events (“Events of Default”) shall occur:
          (a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
          (b) the Borrower shall fail to pay any interest on any Loan or any fee
or any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement, when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five
(5) days;
          (c) any representation or warranty made or deemed made by or on behalf
of the Borrower or any Subsidiary Guarantor in or in connection with this
Agreement, any Subsidiary Guaranty or any amendment or modification hereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement, any Subsidiary Guaranty or any amendment or modification hereof or
thereof or any waiver hereof or thereof, shall prove to have been

51



--------------------------------------------------------------------------------



 




incorrect in any material respect when made or deemed made and either (1) an
officer of the Borrower had actual knowledge that such representation or
warranty was false or incorrect in a material respect when made or (2) if no
officer had such knowledge, such representation or warranty shall continue to be
false or incorrect in any material respect thirty (30) Business Days after the
earlier of an officer of the Borrower obtaining actual knowledge thereof or
written notice thereof shall have been sent to Borrower by Administrative Agent
or by any Lender;
          (d) the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02, Section 5.03 (with respect to
the Borrower’s existence), or Section 5.08 or in Article VI;
          (e) the Borrower or any Subsidiary Guarantor shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or any
Subsidiary Guaranty (other than those specified in clause (a), (b) or (d) of
this Article), and such failure shall continue unremedied for a period of thirty
(30) days after notice thereof from the Administrative Agent to the Borrower
(which notice will be given at the request of any Lender);
          (f) the Borrower or any Restricted Subsidiary shall fail to make any
payment of principal or interest in respect of any Material Indebtedness (other
than in respect of any Swap Agreement), when and as the same shall become due
and payable and such failure continues beyond any applicable period of grace
provided therefor, or any event or condition occurs that results in any Material
Indebtedness (including in respect of any Swap Agreement) becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness (other than in respect of any Swap Agreement) or any trustee or
agent on its or their behalf to cause such Material Indebtedness to become due,
or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity, and such event or condition continues beyond
any applicable period of grace provided therefor, if the effect thereof is to
accelerate the maturity of the obligations due thereunder or require such
obligations to be prepaid prior to the stated maturity thereof; provided that
this clause (f) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness to the extent such Indebtedness is paid when due;
          (g) any event or condition occurs (with respect to which the Borrower
or any Restricted Subsidiary is the defaulting party) that enables or permits
the holder or holders of any Material Indebtedness under a Swap Agreement to
declare an early termination date or otherwise cause such Material Indebtedness
to become due prior to its scheduled maturity and such event or condition
continues beyond any applicable period of grace provided therefor, except where
such event or condition is being contested in good faith;
          (h) an involuntary proceeding shall be commenced or an involuntary
petition shall be filed seeking (i) liquidation, reorganization or other relief
in respect of the Borrower or any Restricted Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect

52



--------------------------------------------------------------------------------



 




or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed for 60 days or an order or decree approving
or ordering any of the foregoing shall be entered;
          (i) the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Article, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Borrower or any Restricted Subsidiary or
for a substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
          (j) the Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;
          (k) one or more judgments for the payment of money in an aggregate
amount in excess of $75,000,000 shall be rendered against the Borrower, any
Restricted Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any material domestic assets of the Borrower or
any Restricted Subsidiary to enforce any such judgment;
          (l) an ERISA Event shall have occurred that, in the opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect or
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $75,000,000 for all periods;
          (m) a Change in Control shall occur;
          (n) any provision of any Subsidiary Guaranty for any reason is not a
legal, valid, binding and enforceable obligation of the Subsidiary Guarantor
shown as being a party thereto or any Subsidiary or the Borrower shall so state
in writing; provided that an Event of Default shall not exist under this clause
(n) unless the Subsidiary Guarantors implicated hereby consist of Material
Subsidiaries; or
          (o) the Borrower or any other Person shall petition or apply for or
obtain any order restricting payment by an Issuing Bank under any Letter of
Credit or extending the liability of an Issuing Bank under any Letter of Credit
beyond the expiration date stated therein;
then, and in every such event (other than an event with respect to an Obligor
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: (i)

53



--------------------------------------------------------------------------------



 



terminate the Commitments, and thereupon the Commitments shall terminate
immediately, and (ii) declare the Loans then outstanding to be due and payable
in whole (or in part, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to an Obligor described in
clause (h) or (i) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
THE ADMINISTRATIVE AGENT
     Section 8.01 Administrative Agent. Each of the Lenders and the Issuing
Banks hereby irrevocably appoints the Administrative Agent as its agent and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof, together with such actions and powers as are reasonably incidental
thereto.
     The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
     The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein. Without limiting the generality of the
foregoing, (a) the Administrative Agent shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby that the Administrative Agent is
required to exercise in writing as directed by the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02), and (c) except as expressly set
forth herein, the Administrative Agent shall not have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
bank serving as Administrative Agent or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 9.02) or in the absence of its own gross
negligence or willful misconduct. The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the

54



--------------------------------------------------------------------------------



 



contents of any certificate, report or other document delivered hereunder or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein, (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement or any
other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
     The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
     The Administrative Agent may perform any and all its duties and exercise
its rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
     Subject to the appointment and acceptance of a successor Administrative
Agent as provided in this paragraph, the Administrative Agent may resign at any
time by notifying the Lenders, the Issuing Banks and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Banks, appoint a successor Administrative Agent. Upon the acceptance of its
appointment as Administrative Agent hereunder by a successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder. The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.
     Each Lender acknowledges that it has, independently and without reliance
upon the Administrative Agent, any Issuing Bank or any Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into

55



--------------------------------------------------------------------------------



 



this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Issuing Bank or any Lender
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder.
     Each Lender, ratably in accordance with its respective Applicable
Percentage, shall indemnify the Administrative Agent, sub-agents appointed by
the Administrative Agent pursuant to this Article VIII and each Related Party of
the Administrative Agent and such sub-agents (each such Person being called an
“Agent Indemnitee”) against, and hold each Agent Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Agent Indemnitee,
incurred by or asserted against any Agent Indemnitee to the extent (i) that such
Agent Indemnitee is entitled to indemnification from the Borrower pursuant to
Section 9.03(b) and (ii) either (1) such Agent Indemnitee is not promptly and
indefeasibly paid the amount of such indemnification by the Borrower or (2) any
such payment is rescinded or must otherwise be returned by such Agent Indemnitee
upon the insolvency, bankruptcy or reorganization of any Person or otherwise. It
is the express intent of the parties hereto that each Agent Indemnitee shall, to
the extent contemplated in Section 9.03 be indemnified for its own ordinary,
sole or contributory negligence; provided that such indemnity shall not, as to
any Agent Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final non-appealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Indemnitee. Payment by any Lender
pursuant to this Article VIII shall not relieve the Borrower of its obligations
under Section 9.03, and each Lender making a payment under this paragraph shall
be entitled to receive from each Agent Indemnitee such Lender’s ratable share of
any amount indefeasibly recovered by such Agent Indemnitee from the Borrower on
account of the previously unpaid indemnification pursuant to Section 9.03(b)
that required such payment by such Lender under this paragraph, in each case
without interest.
     Section 8.02 The Arranger, Sole Bookrunner, Syndication Agent and
Documentation Agents. The Arranger, Sole Bookrunner, Syndication Agent and
Documentation Agents shall have no duties, responsibilities or liabilities under
this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders (or as an Issuing
Bank, if applicable) hereunder.
ARTICLE IX
MISCELLANEOUS
     Section 9.01 Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

56



--------------------------------------------------------------------------------



 



     (i) if to the Borrower, to 363 N. Sam Houston Parkway, Suite 2020, Houston,
Texas 77060, Attention of chief financial officer (Telecopy No. (713) 847-6006);
     (ii) if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 1111 Fannin Street, 10th Floor, Houston, Texas, 77002,
Attention of Ms. Janene English (Facsimile No. (713) 427-6307), with a copy to
JPMorgan Chase Bank, N.A., 600 Travis Street, 20th Floor, Houston, Texas 77002,
Attention of Mr. Peter Licalzi (Facsimile No. (713) 216-4117);
     (iii) if to the Issuing Banks, to JPMorgan Chase Bank, N.A. at the address
set forth in paragraph (ii) above, and if to any other Lender who is an Issuing
Bank, to it at its address (or telecopy number) set forth in its Administrative
Questionnaire; and
     (iv) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
          (b) Notices and communications to the Lenders hereunder may be
delivered or furnished by electronic communications pursuant to procedures
approved by the Administrative Agent; provided that the foregoing shall not
apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
          (c) Any party hereto may change its address or telecopy number for
notices and other communications hereunder by notice to the other parties
hereto, or, in the case of any Lender, to the Administrative Agent and the
Borrower. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.
     Section 9.02 Waivers; Amendments.
          (a) No failure or delay by the Administrative Agent, the Issuing Banks
or any Lender in exercising any right or power hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder are cumulative and are not exclusive of
any rights or remedies that they would otherwise have. No waiver of any
provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Banks may have had notice or knowledge of such Default at the time.

57



--------------------------------------------------------------------------------



 



          (b) Neither this Agreement, any provision hereof, nor any provisions
of the Subsidiary Guaranties may be waived, amended or modified except pursuant
to an agreement or agreements in writing entered into by the Borrower and the
Required Lenders or by the Borrower and the Administrative Agent with the
consent of the Required Lenders; provided that no such agreement shall
(i) increase or extend the Commitment of any Lender without the written consent
of such Lender, (ii) reduce the principal amount of any Loan or LC Disbursement
or reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or (c), or Section 2.08(c) in a
manner that would alter the pro rata treatment of Lenders or pro rata sharing of
payments required thereby, without the written consent of each Lender, or
(v) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent or the Issuing
Banks hereunder without the prior written consent of the Administrative Agent or
the Issuing Banks, as the case may be.
     Section 9.03 Expenses; Indemnity; Damage Waiver.
          (a) The Borrower shall pay (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and the Arranger and their Affiliates,
including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of this
Agreement and the Subsidiary Guaranties or any amendments, modifications or
waivers of the provisions hereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Banks in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all reasonable out-of-pocket expenses incurred by
the Administrative Agent, the Issuing Banks or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent, the Issuing Banks or any Lender, in connection with the enforcement or
protection of its rights in connection with this Agreement and the Subsidiary
Guaranties, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Administrative Agent, each
Issuing Bank, each Lender and each Related Party of the Administrative Agent,
any Issuing Bank or any Lender (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement or any

58



--------------------------------------------------------------------------------



 



agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Banks to honor any demand for payment under a Letter of Credit if
the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any Environmental Liability related
in any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; and SUCH INDEMNITY
SHALL EXTEND TO EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT
NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE,
WHETHER AN AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL
TYPES OF NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF
ONE OR MORE OF THE INDEMNITEES OR ANY STRICT LIABILITY IMPOSED WITHOUT FAULT ON
ANY ONE OR MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS
TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.
          (c) To the extent that the Borrower fails to pay any amount required
to be paid by it to the Administrative Agent or the Issuing Banks under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Banks, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Banks in its capacity as such.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     Section 9.04 Successors and Assigns.

59



--------------------------------------------------------------------------------



 



          (a) The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliates of the Issuing Banks that issue any
Letters of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliates of
the Issuing Banks that issue any Letters of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
          (b) (i) Subject to the conditions set forth in paragraph (b)(ii)
below, any Lender may assign to one or more assignees (other than to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) all or a portion
of its rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld or delayed) of:
                    (A) the Borrower, provided that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee; and
                    (B) the Administrative Agent and each Issuing Bank, provided
that no consent of the Administrative Agent or any Issuing Bank shall be
required for an assignment of any Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment.
               (ii) Assignments shall be subject to the following additional
conditions:
                    (A) except in the case of an assignment to a Lender or an
Affiliate of a Lender or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $10,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
                    (B) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Agreement, provided that this clause shall not be construed to
prohibit the assignment of a proportionate part of all the assigning Lender’s
rights and obligations in respect of its Commitments or Loans;

60



--------------------------------------------------------------------------------



 



                    (C) the parties to each assignment shall execute and deliver
to the Administrative Agent an Assignment and Assumption, together with a
processing and recordation fee of $3,500; and
                    (D) the assignee, if it shall not be a Lender, shall deliver
to the Administrative Agent an Administrative Questionnaire and comply with the
requirements of Section 2.16(e).
          For the purposes of this Section 9.04(b), the term “Approved Fund” has
the following meaning:
          “Approved Fund” means any Person (other than a natural person) that is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business and that is
administered, managed or underwritten by (a) a Lender, (b) an Affiliate of a
Lender or (c) an entity or an Affiliate of an entity that administers or manages
a Lender.
               (iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.14, 2.15, 2.16 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.
               (iv) The Administrative Agent, acting for this purpose as an
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent, the Issuing Banks and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower, the Issuing Banks
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
               (v) Upon its receipt of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire (unless the assignee shall already be a
Lender hereunder), the processing and recordation fee referred to in this
paragraph (b) of this Section and any written

61



--------------------------------------------------------------------------------



 



consent to such assignment required by this paragraph (b) of this Section, the
Administrative Agent shall accept such Assignment and Assumption and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.
          (c) (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or the Issuing Banks, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Issuing
Banks and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.14, 2.15 and 2.16 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.
               (ii) A Participant shall not be entitled to receive any greater
payment under Section 2.14 or Section 2.16 than the applicable Lender would have
been entitled to receive with respect to the participation sold to such
Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.16
unless the Borrower is notified of the participation sold to such Participant
and such Participant agrees, for the benefit of the Borrower, to comply with
Section 2.16(e) as though it were a Lender.
          (d) Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
     Section 9.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing

62



--------------------------------------------------------------------------------



 



Banks or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Sections 2.14, 2.15, 2.16 and 9.03 and Article VIII shall survive and remain in
full force and effect regardless of the consummation of the transactions
contemplated hereby, the repayment of the Loans, the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.
     Section 9.06 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof. THIS AGREEMENT, SUCH SEPARATE LETTER AGREEMENTS AND THE
OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES HERETO AND
THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.
     Section 9.07 Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
     Section 9.08 Governing Law; Jurisdiction; Consent to Service of Process.
          (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) The Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any

63



--------------------------------------------------------------------------------



 



such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, any Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
          (c) The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
     Section 9.09 WAIVER OF JURY TRIAL. EACH PARTY HEREBY (i) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT
RELATED TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN; (ii) IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES, OR DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES; (iii) CERTIFIES THAT NO PARTY HERETO NOR ANY REPRESENTATIVE OR
AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO
ENFORCE THE FOREGOING WAIVERS, AND (iv) ACKNOWLEDGES THAT IT HAS BEEN INDUCED TO
ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
CONTAINED IN THIS SECTION 9.09.
     Section 9.10 Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
     Section 9.11 Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants and
legal counsel (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory

64



--------------------------------------------------------------------------------



 



authority or any self-regulatory body claiming to have authority, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process or authority, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (iii) to its advisors (other than its accountants and legal
counsel), (iv) to an investor or prospective investor in an Approved Fund that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such Approved Fund, (v) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in an Approved Fund in
connection with the administration, servicing and reporting on the assets
serving as collateral for an Approved Fund, or (vi) to a nationally recognized
rating agency that requires access to information regarding the Borrower, the
Loans and Loan Documents in connection with ratings issued with respect to an
Approved Fund, (g) with the consent of the Borrower or (h) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Banks or any Lender on a nonconfidential basis prior to disclosure
by the Borrower; provided that, in the case of information received from the
Borrower after the date hereof, such information is clearly identified at the
time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section shall be considered
to have complied with its obligation to do so if such Person has exercised the
same degree of care to maintain the confidentiality of such Information as such
Person would accord to its own confidential information.
     Section 9.12 Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
     Section 9.13 Right of Setoff. If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement

65



--------------------------------------------------------------------------------



 



held by such Lender, irrespective of whether or not such Lender shall have made
any demand under this Agreement and although such obligations may be unmatured.
The rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.
     Section 9.14 USA Patriot Act Notice. Each Lender hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.
[SIGNATURE PAGES BEGIN NEXT PAGE]

66



--------------------------------------------------------------------------------



 



SCHEDULE 2.01
COMMITMENTS

              Final   Bank   Allocation  
JPMorgan Chase Bank, N.A.
  $ 100,000,000  
Wachovia Bank, N.A.
  $ 100,000,000  
The Royal Bank of Scotland plc
  $ 100,000,000  
Calyon New York Branch
  $ 100,000,000  
Harris Nesbitt Financing Inc.
  $ 100,000,000  
Wells Fargo Bank, N.A.
  $ 100,000,000  
Bank of America
  $ 85,000,000  
Den Norske Bank ASA
  $ 85,000,000  
Compass Bank
  $ 65,000,000  
Mizuho Corporate Bank, Ltd.
  $ 65,000,000  
Union Bank of California
  $ 65,000,000  
Fortis Capital Corp.
  $ 65,000,000  
U.S. Bank
  $ 50,000,000  
Societe Generale
  $ 50,000,000  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 30,000,000  
Barclays Bank PLC
  $ 30,000,000  
ING Capital LLC
  $ 30,000,000  
Natixis Banque Populaires
  $ 30,000,000  
 
     
Total
  $ 1,250,000,000  
 
     

Schedule 2.01

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF
ASSIGNMENT AND ASSUMPTION
          This Assignment and Assumption (the “Assignment and Assumption”) is
dated as of the Effective Date set forth below and is entered into by and
between [Insert name of Assignor] (the “Assignor”) and [Insert name of Assignee]
(the “Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below [, as amended]
(the “Credit Agreement”), receipt of a copy of which is hereby acknowledged by
the Assignee, it being agreed that as used herein and in Annex 1 the term
“Effective Date” shall have the meaning set forth below and not the meaning set
forth in the Credit Agreement. The Standard Terms and Conditions set forth in
Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.
          For an agreed consideration, the Assignor hereby irrevocably sells and
assigns to the Assignee, and the Assignee hereby irrevocably purchases and
assumes from the Assignor, subject to and in accordance with the Standard Terms
and Conditions and the Credit Agreement, as of the Effective Date inserted by
the Administrative Agent as contemplated below (i) all of the Assignor’s rights
and obligations (including, without limitation, all liabilities and duties under
Sections 2.05(d) and 2.05(e)) in its capacity as a Lender under the Credit
Agreement and any other documents or instruments delivered pursuant thereto to
the extent related to the amount and percentage interest identified below of all
of such outstanding rights and obligations of the Assignor under the Credit
Agreement and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of the Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

     
1. Assignor:
                                           ___
 
   
2. Assignee
                                                              
 
  [and is an Affiliate/Approved Fund of [identify Lender]1]

 

1   Select as applicable.

EXHIBIT A-1



--------------------------------------------------------------------------------



 



     
3. Borrower
  Newfield Exploration Company
 
   
4. Administrative Agent:
                                          , as the administrative agent under
the Credit Agreement
 
   
5. Credit Agreement:
  The Credit Agreement dated as of June 22, 2007 among Newfield Exploration
Company, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and each Issuing Bank
 
   
6. Assigned Interest:
   

                              Aggregate Amount of   Amount of   Percentage
Assigned     Commitment/Loans   Commitment/Loans   of Facility Assigned   for
all Lenders   Assigned   Commitment/Loans2
All facilities
  $       $           %

Effective Date:                      ___, 20___ [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

            ASSIGNOR

[NAME OF ASSIGNOR]
      By:           Title:               

            ASSIGNEE

[NAME OF ASSIGNEE]
      By:           Title:               

 

2   Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

EXHIBIT A-2



--------------------------------------------------------------------------------



 



          Consented to and Accepted:

[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
      By           Title:             

          [NAME OF ISSUING BANK], as Issuing Bank
    By           Title:       

          [Consented to:

NEWFIELD EXPLORATION COMPANY
      By    
]3
    Title             

 

3   To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

EXHIBIT A-3



--------------------------------------------------------------------------------



 



ANNEX 1
[                                        ]4
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
          1. Representations and Warranties.
          1.1 Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.
          1.2. Assignee. The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section 3.04 or 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, and it has
made such analysis and decision independently and without reliance on the
Administrative Agent, any Issuing Bank or any Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor,
any Issuing Bank or any Lender, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
 

4   Describe Credit Agreement at option of Administrative Agent.

EXHIBIT A-4



--------------------------------------------------------------------------------



 



          2. Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.
          3. General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

EXHIBIT A-5



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF
NOTICE OF COMMITMENT INCREASE
[Date]
JPMorgan Chase Bank, N.A.
                                                            
                                                            
Attention:                                         
     Ladies and Gentlemen:
     The undersigned, Newfield Exploration Company, refers to the Credit
Agreement dated as of June 22, 2007 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”, with terms defined in the
Credit Agreement and not otherwise defined herein being used herein as therein
defined) among Newfield Exploration Company (the “Borrower”), the Issuing Banks
and Lenders party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent, and hereby gives you notice, irrevocably, pursuant to Section 2.02(b) of
the Credit Agreement that the undersigned hereby requests that the aggregate
amount of the Lenders’ Commitments be increased, and in that connection sets
forth below the information relating to such proposed Commitment Increase as
required by Section 2.02 of the Credit Agreement:
          (a) the effective date of such increase of the aggregate total amount
of the Lenders’ Commitments is                     ;
          (b) the amount of the requested increase of the aggregate total
Lenders’ Commitments is $                    ;
          (c) the CI Lenders, which have agreed with the Borrower to provide
their respective Commitments, are: [INSERT NAMES OF THE CI LENDERS][also, list
existing Lenders that have agreed to increase their Commitments]; and
          (d) set forth on Annex I hereto is the amount of the respective
Commitments of all Reducing Percentage Lenders, CI Lenders and other Lenders
holding Commitments on the Commitment Increase Effective Date.
     Delivery of an executed counterpart of this Notice of Commitment Increase
by telecopier shall be effective as delivery of an original executed counterpart
of this Notice of Commitment Increase.

Exhibit B-1



--------------------------------------------------------------------------------



 



            Very truly yours,

Newfield Exploration Company
      By:           Name:           Title:        

Approved:
JPMorgan Chase Bank, N.A., as Administrative Agent

             
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Commitment Increase Effective Date:                     

Exhibit B-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF
SUBSIDIARY GUARANTY
     GUARANTY dated as of                , 200___ made by the undersigned (the
“Guarantor”) in favor of the Lenders, the Issuing Banks and the Administrative
Agent, as those terms are defined in the Credit Agreement dated as of June 22,
2007 among JPMorgan Chase Bank, N.A., as Administrative Agent and as Issuing
Bank, Newfield Exploration Company, a Delaware corporation (the “Borrower”), and
the Lenders party thereto [as amended] (the “Credit Agreement”; terms defined
therein and not defined herein are used herein as therein defined).
     PRELIMINARY STATEMENTS: The Credit Agreement provides for Loans to, and
Letters of Credit for the account of, the Borrower and requires this Guaranty be
executed by the Guarantor on the circumstances set forth therein. The Guarantor
a Restricted Subsidiary and is financially interested in the affairs of the
Borrower.
     THEREFORE, in order to induce the Lenders, the Issuing Banks and the
Administrative Agent (together the “Beneficiaries” and each a “Beneficiary”) to
extend credit or give financial accommodation under or perform duties under the
Credit Agreement and to comply with the terms thereof, the Guarantor agrees as
follows:
     Section 1. Guaranty of Payment. The Guarantor unconditionally and
irrevocably guarantees to the Beneficiaries the punctual payment of all
Obligations now owing or which may in the future be owing, when the same are due
and payable, whether on demand, at stated maturity, by acceleration or
otherwise, and whether for principal, interest, Letter of Credit reimbursement
obligations, fees, expenses, indemnification or otherwise (all of the foregoing
sums being the “Liabilities”). The Liabilities include, without limitation,
interest accruing after the commencement of a proceeding under bankruptcy,
insolvency or similar laws of any jurisdiction at the rate or rates provided in
the Loan Documents. This Guaranty is a guaranty of payment and not of collection
only. The Beneficiaries shall not be required to exhaust any right or remedy or
take any action against the Borrower or any other Person or any collateral. The
Guarantor agrees that, as between the Guarantor and the Beneficiaries, the
Liabilities may be declared to be due and payable for the purposes of this
Guaranty notwithstanding any stay, injunction or other prohibition which may
prevent, delay or vitiate any declaration as regards the Borrower and that in
the event of a declaration or attempted declaration, the Liabilities shall
immediately become due and payable by the Guarantor for the purposes of this
Guaranty.
     Section 2. Guaranty Absolute. The Guarantor guarantees that the Liabilities
shall be paid strictly in accordance with the terms of the Loan Documents. The
liability of the Guarantor under this Guaranty is absolute and unconditional
irrespective of: (a) any change in the time, manner or place of payment of, or
in any other term of, all or any of the Loan Documents or Liabilities, or any
other amendment or waiver of or any consent to departure from any of the terms
of any Loan Document or Liability, including any increase or decrease in the
rate of interest thereon; (b) any release or amendment or waiver of, or consent
to departure from, any other guaranty or support document, or any exchange,
release or non-perfection of any collateral, for all or any of the Loan

Exhibit D-1



--------------------------------------------------------------------------------



 



Documents or Liabilities; (c) any present or future law, regulation or order of
any jurisdiction (whether of right or in fact) or of any agency thereof
purporting to reduce, amend, restructure or otherwise affect any term of any
Loan Document or Liability; (d) without being limited by the foregoing, any lack
of validity or enforceability of any Loan Document or Liability; and (e) any
other setoff, defense or counterclaim whatsoever (in any case, whether based on
contract, tort or any other theory) with respect to the Loan Documents or the
transactions contemplated thereby which might constitute a legal or equitable
defense available to, or discharge of, the Borrower or a guarantor.
     Section 3. Guaranty Irrevocable. This Guaranty is a continuing guaranty of
the payment of all Liabilities now or hereafter existing and shall remain in
full force and effect until payment in full of all Liabilities and other amounts
payable under this Guaranty and termination of all Letters of Credit and the
Commitments and until the Credit Agreement is no longer in effect.
     Section 4. Reinstatement. This Guaranty shall continue to be effective or
be reinstated, as the case may be, if at any time any payment of any of the
Liabilities is rescinded or must otherwise be returned by any Beneficiary on the
insolvency, bankruptcy or reorganization of the Borrower or any Subsidiary or
otherwise, all as though the payment had not been made.
     Section 5. Subrogation; Contribution. The Guarantor shall not exercise any
rights which it may acquire by way of subrogation or contribution, by any
payment made under this Guaranty or otherwise, until all the Liabilities have
been paid in full, all Letters of Credit and Commitments have been terminated,
and the Credit Agreement is no longer in effect. If any amount is paid to the
Guarantor on account of subrogation or contribution rights, the amount shall be
held in trust for the benefit of the Beneficiaries and shall be promptly paid to
the Administrative Agent to be credited and applied to the Liabilities, whether
matured or unmatured or absolute or contingent, in accordance with the terms of
the Credit Agreement.
     Section 6. Subordination. Without limiting the Beneficiaries’ rights under
any other agreement, any liabilities owed by the Borrower to the Guarantor in
connection with any extension of credit or financial accommodation by the
Guarantor to or for the account of the Borrower, including but not limited to
interest accruing at the agreed contract rate after the commencement of a
bankruptcy or similar proceeding, are hereby subordinated to the Liabilities,
and such liabilities of the Borrower to the Guarantor, if the Required Lenders
so request, shall be collected, enforced and received by the Guarantor as
trustee for the Beneficiaries and shall be paid over to the Administrative Agent
on account of the Liabilities but without reducing or affecting in any manner
the liability of the Guarantor under the other provisions of this Guaranty.
     Section 7. Payments Generally. All payments by the Guarantor shall be made
in dollars, in the manner and at the place required by the Credit Agreement.
     Section 8. Certain Taxes. The Guarantor further agrees that all payments to
be made hereunder shall be made without setoff or counterclaim and free and
clear of, and without deduction for, any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings or restrictions or conditions of any
nature whatsoever now or hereafter imposed, levied, collected, withheld or
assessed by any country or by any political subdivision or taxing authority
thereof or

Exhibit D-2



--------------------------------------------------------------------------------



 



therein (“Taxes”). If any Taxes are required to be withheld from any amounts
payable hereunder, the amounts so payable shall be increased to the extent
necessary to yield (after payment of all Taxes) the amounts payable hereunder in
the full amounts so to be paid. Whenever any Tax is paid by the Guarantor, as
promptly as possible thereafter, the Guarantor shall send the Administrative
Agent an official receipt showing payment thereof, together with such additional
documentary evidence as may be required from time to time by the Administrative
Agent.
     Section 9. Representations and Warranties. The Guarantor represents and
warrants that: (a) this Guaranty (i) has been authorized by all necessary
action; (ii) does not violate any agreement, instrument, law, regulation or
order applicable to the Guarantor; (iii) does not require the consent or
approval of any Person or entity, including but not limited to any Governmental
Authority, or any filing or registration of any kind; and (iv) is the legal,
valid and binding obligation of the Guarantor enforceable against the Guarantor
in accordance with its terms, except to the extent that enforcement may be
limited by applicable bankruptcy, insolvency and other similar laws affecting
creditors’ rights generally; and (b) in executing and delivering this Guaranty,
the Guarantor has (i) without reliance on any Beneficiary or any information
received from any Beneficiary and based upon such documents and information it
deems appropriate, made an independent investigation of the transactions
contemplated hereby and the Borrower, the Borrower’s business, assets,
operations, prospects and condition, financial or otherwise, and any
circumstances which may bear upon such transactions, the Borrower or the
obligations and risks undertaken herein with respect to the Liabilities;
(ii) adequate means to obtain from the Borrower on a continuing basis
information concerning the Borrower; (iii) full and complete access to the Loan
Documents and any other documents executed in connection with the Loan
Documents; and (iv) not relied and will not rely upon any representations or
warranties of any Beneficiary or any acts heretofore or hereafter taken by any
Beneficiary (including but not limited to any review by any Beneficiary of the
affairs of the Borrower).
     Section 10. Remedies Generally. The remedies provided in this Guaranty are
cumulative and not exclusive of any remedies provided by law.
     Section 11. Setoff. The Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim any
Beneficiary may otherwise have, each Beneficiary shall be entitled, at its
option, to offset balances (general or special, time or demand, provisional or
final) held by it for the account of the Guarantor at any of such Beneficiary’s
offices, in dollars or in any other currency, against any amount payable by the
Guarantor under this Guaranty which is not paid when due (regardless of whether
such balances are then due to the Guarantor), in which case it shall promptly
notify the Guarantor thereof; provided that the failure to give such notice
shall not affect the validity thereof.
     Section 12. Formalities. The Guarantor waives presentment, notice of
dishonor, protest, notice of acceptance of this Guaranty or incurrence of any
Liability and any other formality with respect to any of the Liabilities or this
Guaranty.
     Section 13. Amendments and Waivers. No amendment or waiver of any provision
of this Guaranty, nor consent to any departure by the Guarantor therefrom, shall
be effective unless it is in writing and signed by the Lenders, and then the
waiver or consent shall be effective only in

Exhibit D-3



--------------------------------------------------------------------------------



 



the specific instance and for the specific purpose for which given. No failure
on the part of any Beneficiary to exercise, and no delay in exercising, any
right under this Guaranty shall operate as a waiver or preclude any other or
further exercise thereof or the exercise of any other right.
     Section 14. Expenses. The Guarantor shall reimburse each Beneficiary on
demand for all costs, expenses and charges (including without limitation fees
and charges of external legal counsel for such Beneficiary and costs allocated
by its internal legal department) incurred by such Beneficiary in connection
with the performance or enforcement of this Guaranty. The obligations of the
Guarantor under this Section shall survive the termination of this Guaranty.
     Section 15. Assignment. This Guaranty shall be binding on, and shall inure
to the benefit of the Guarantor, each Beneficiary and their respective
successors and assigns; provided that the Guarantor may not assign or transfer
its rights or obligations under this Guaranty. Without limiting the generality
of the foregoing: (a) the obligations of the Guarantor under this Guaranty shall
continue in full force and effect and shall be binding on any successor
partnership and on previous partners if the Guarantor is a partnership,
regardless of any change in the partnership; and (b) each Beneficiary may
assign, sell participations in or otherwise transfer its rights under the Loan
Documents to any other Person in accordance with the Credit Agreement, and the
other Person shall then become vested with all the rights granted to such
Beneficiary in this Guaranty to the extent of such assignment, participation or
transfer.
     Section 16. Captions. The headings and captions in this Guaranty are for
convenience only and shall not affect the interpretation or construction of this
Guaranty.
     Section 17. Governing Law; Jurisdiction; Consent to Service of Process.
(e) This Guaranty shall be construed in accordance with and governed by the law
of the State of New York.
          (b) The Guarantor hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of the Supreme Court
of the State of New York sitting in New York County and of the United States
District Court of the Southern District of New York, and any appellate court
from any thereof, in any action or proceeding arising out of or relating to this
Guaranty, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Guaranty shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Guaranty
against the Guarantor or its properties in the courts of any jurisdiction.
          (c) The Guarantor hereby irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Guaranty in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

Exhibit D-4



--------------------------------------------------------------------------------



 



          (d) The Guarantor irrevocably consents to service of process by
delivery of notice to the address set forth below. Nothing in this Guaranty will
affect the right of any Person to serve process in any other manner permitted by
law.
     Section 18. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
     Section 19. Integration; Effectiveness. This Guaranty alone sets forth the
entire understanding of the Guarantor and the Beneficiaries relating to the
guarantee by the Guarantor of the Liabilities and constitutes the entire
contract between the parties relating to the subject matter hereof and
supersedes any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, it being expressly agreed, however, that
this Guaranty does not amend, limit or impair any other Loan Document. This
Guaranty shall become effective when it shall have been executed and delivered
by the Guarantor to the Administrative Agent. Delivery of an executed signature
page of this Guaranty by telecopy shall be effective as delivery of a manually
executed counterpart of this Guaranty.
     Section 20. Limit of Liability. The liabilities and obligations of the
Guarantor under this Guaranty shall be limited to an aggregate amount equal to
the largest amount that would not render such Guarantor’s liabilities and
obligations hereunder subject to avoidance under Section 548 of the United
States Bankruptcy Code or any comparable provisions of any applicable state law.
     IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be duly
executed and delivered by its authorized officer as of the date first above
written.

            [Name of Guarantor]
      By:           Name:           Title:             Address:      

Exhibit D-5



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF
PROMISSORY NOTE

$[               ]   [               ], 200[  ]

     FOR VALUE RECEIVED, NEWFIELD EXPLORATION COMPANY, a Delaware corporation
(the “Company”), hereby promises to pay to the order of [_________] (the
“Bank”), at the office of JPMORGAN CHASE BANK, N.A. (the “Agent”), at 270 Park
Avenue, New York, New York 10017, the principal sum of [_________] DOLLARS
[($_________)] (or such lesser amount as shall equal the aggregate unpaid
principal amount of the Loans owed to the Bank by the Company under the Credit
Agreement, as hereinafter defined), in lawful money of the United States of
America and in immediately available funds, on the dates and in the principal
amounts provided in the Credit Agreement, and to pay interest on the unpaid
principal amount of each such Loan, at such office, in like money and funds, for
the period commencing on the date of such Loan until such Loan shall be paid in
full, at the rates per annum and on the dates provided in the Credit Agreement.
     The date, amount, Type, interest rate, Interest Period (if any) and
maturity of each Loan made by the Bank to the Company, and each payment made on
account of the principal thereof, shall be recorded by the Bank on its books
and, prior to any transfer of this promissory note (the “Note”), may be endorsed
by the Bank on the schedules attached hereto or any continuation thereof.
     This Note is one of the promissory notes referred to in Section 2.09(e) of
the Credit Agreement dated as of June 22, 2007 among the Company, the Lenders
which are or become parties thereto (including the Bank) and the Agent, and
evidences Loans made by the Bank thereunder (such Credit Agreement as the same
may be amended or supplemented from time to time, the “Credit Agreement”).
Capitalized terms used in this Note and not defined herein shall have the
respective meanings assigned to them in the Credit Agreement.
     This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to the Note.
     THIS NOTE (INCLUDING, BUT NOT LIMITED TO, THE VALIDITY AND ENFORCEABILITY
HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE
STATE OF NEW YORK.

Exhibit E



--------------------------------------------------------------------------------



 



            NEWFIELD EXPLORATION COMPANY
      By:           Terry W. Rathert        Vice President and Chief Financial
Officer   

Signature Page to Promissory Note